Case 2:18-cv-12207-MCA-LDW Document 93-5 Filed 02/21/20 Page 1 of 53 PagelD: 1972

Exhibit B
C)
Ne

 

Case 2:18-cv-12207-MCA-LDW Document 93-5 Filed 02/21/20 Page 2 of 53 PagelD: 19

SUPERIOR COURT OF NEW JERSEY
CHANCERY DIVISION,
GENERAL EQUITY PART

ESSEX COUNTY

DOCKET NO. ESX-C-000248-16
APP. DIV. NO.

 

SCOTT PHILLIPS,
Plaintiff,
Vv.

ARCHDIOCESE OF NEWARK and
ST. THERESA’S SCHOOL,

Defendants.

TRANSCRIPT
OF

DECISION OF THE COURT

 

Place:

Date:
BEFORE:
HONORABLE DONALD A.

TRANSCRIPT ORDERED BY:

Wilentz Justice Complex
212 Washington Street
Newark, NJ 07102

August: 14, 2017

KESSLER, J.S8.C.

CHRISTOPHER H. WESTRICK, ESQUIRE (Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, P.C.)

APPEARANCES :

SUSAN B. McCREA, ESQUIRE (Sole Practitioner)
Attorney for the Plaintiff

CHRISTOPHER H. WESTRICK, ESQUIRE

JOHN V. KELLY, III,

ESQUIRE (Carella, Byrne,

Cecchi, Olstein, Brody & Agnello, P.C.)
“Attorneys for the Defendants

Transcribers:

Agency:

Terry L. DeMarco, AD/T 566
Holly Tisseyre, AD/T 682

KLJ Transcription Service, LLC
P.O. Box 8627

Saddle Brook, NJ 07663

(201) 703-1670

(201) 703-5623 (fax)

Digitally Recorded
Operator - Patricia Jackson

73

 
Case 2:18-cv-12207-MCA-LDW Document 93-5 Filed 02/21/20

INDEX

BY THE COURT:

 

Findings of Fact & Conclusions of Law .

Page 3 of 53 Pagel

PAGE

D: 1974

2

 
=

Case 2:18-cv-12207-MCA-| DW Document 93-5 _ Filed 02/21/20 Page 4 of 53 PageID: 19

WOMOTANUPWHE

WDA nAURPWNPR

 

 

3

(Trial commenced at 1:51 p.m.)

THE COURT: Please be seated.

Okay. This is the matter of Phillips versus
The Archdiocese of Newark.

Counsel, your appearances for the record?

MS. McCREA: Good afternoon, Your Honor.
Susan McCrea on behalf of plaintiff.

MR. WESTRICK: Good afternoon, Your Honor.
Christopher Westrick and John Kelly from Carella Byrne
on behalf of defendants.

THE COURT: Okay. Everyone can be seated.

Okay. The Court is going to deliver its
opinion now. It is my hope that I won’t have to step
off the bench for a break, but it’s possible I may.
We'll see how it goes.

Okay. For the purpose of my decision, the
pertinent facts are, as follows:

Saint Theresa’s R.C. Church is a New Jersey
religious corporation, incorporated under Title 16 of
the New Jersey Statutes and it is located at 541
Washington Avenue, Kenilworth, New Jersey. Saint
Theresa’s operates as a catholic parish, fulfilling
the spiritual needs of parishioners. Saint Theresa’s
was formed exclusively for religious, charitable and
educational purposes.

 

 

 

Saint Theresa’s operates a religious school,
STS -- Saint Theresa’s School, which will be referred
to as STS -- which educates primary school children
with respect to their academic and spiritual
educational needs. STS educates children from
kindergarten through 8th grade, and also operates a
preschool program.

The Roman Catholic Archdiocese of Newark is
a not-for-profit corporation comprised of parishes,
schools and other related entities operating in Essex,
Bergen, Hudson and Union Counties. The Archdiocese
was formed exclusively for religious, charitable and
educational purposes. Saint Theresa’s Church and its
operations, including STS, are governed by the
Archdiocese of Newark. The Archdiocese of Newark
provides pastoral services for approximately 1.3 to
1.6 million parishioners.

Plaintiff Scott Phillips, his wife Theresa
Mullen, their two children, S.P. -- two daughters,
S.P. and K.P., and son, B.P., are parishioners of
Saint Theresa’s parish. Mr. Phillips and his wife
have been parishioners at Saint Theresa’s for 17
years. They have -- their three children -- B.P., age
15; S.P., age 13; and K.P., age 11 -- have all
attended primary elementary school at SPS -- I’m sorry

 

 

 
Case 2:18-cv-12207-MCA-LDW_ Document 93-5 Filed 02/21/20 Page 5 of 53 PageID: 19

ODAINUP WHR

WODATIAUMFWNE

 

 

5

-- STS from preschool through their entire elementary
school education. B.P. now attends Seton Hall Prep.
S.P. has completed the 7th grade and K.P. has
completed the 5th grade last June.

Mr. Phillips and Ms. Mullen were married 17
years ago at Saint Theresa’s. They have been active
members of the parish regularly attending services and
having developed a personal relationship with a
recently-retired pastor, Father Joe Bejgrowicz.

The Phillips children were baptized at the
church and have volunteered to be alter servers
throughout the years. S.P. and K.P. have a number of
friends, relationships with teachers, and a
comfortable familiarity with Saint Theresa’s School.
They have volunteered to participate in many school
activities. In S.P.’s case, she has been elected
student council treasurer and has played on sports
teams in the CYO league with other STS children in
sports, such as basketball, volleyball and softball.

On December 2, 2016, plaintiff Scott
Phillips, on behalf of his daughter, S.P., and his
son, B.P., filed a complaint before this Court
alleging several claims against the defendants. The

‘complaint alleges bullying and harassment of S.P.,

failure by STS administrators to address sexually

 

 

 

inappropriate behavior, threat of violence with a
knife, exclusion of S.P. and another child at a school
sponsored trunk-or-treat event, and victimization of
S.P.

Plaintiff's complaint also alleges that his
son, B.P., was an outstanding student at STS. He
claims his son was in the running to become
valedictorian of his class. Both Mr. Phillips and his
wife, Ms. Mullen, testified at trial that B.P.
received a subjective grade from S.P.’s home room
teacher, the lowest grade he received during his
education at STS. They claim the grade was lowered,
because S.P. was mistreated and bullied by the
teacher. They complained that the grade by S.P.’s
biased home room teacher affected B.P.’s ability to
become valedictorian and, therefore, he became the
salutatorian, rather than the valedictorian of his
class. Ms. Mullen testified that she sought a
justification of this grade so she could explain these
circumstances to B.P., but never got a satisfactory
response.

- Plaintiff's complaint further alleges that,
beginning in early 2016, S.T. [sic] made numerous
complaints to her home room teacher about
inappropriate sexual behavior and harassing behavior

 

 

 
Case 2:18-cv-12207-MCA-| DW Document 93-5 Filed 02/21/20 Page 6 of 53 PagelD: 1977

WOT ANA Ob WHE

WOMAAIHUPWNHE

 

 

7

taking place in the classroom. According to plaintiff
and Ms. Mullen, S.P. was thwarted for a period of time
by her home room teacher from reported this behavior.
Somewhat later, another teacher allowed §.P. to report
her complaint about the sexual and harassing
misconduct to the principal. Plaintiff claims that
S.P. continued to report ongoing inappropriate
behavior, principally by other male students, and
claims that she was taunted by STS personnel, parents
and other students..

Plaintiff and Ms. Mullen also testified at
one point S.P. was threatened with a weapon and shown
a picture of a non-STS student holding a gun.
Plaintiff and Ms. Mullen also reported that they
believed that she was taunted by another STS parent
and excluded from participating in the school -- STS
parents’ school sponsored trunk-or-treat event at one
of the car locations for that event.

Mr. Phillips and Ms. Mullen claimed during
their testimony that SPS -- that S.P. was re-victimized
by STS and Archdiocese personnel, who did nothing to
respond to her complaints. At trial, Mr. Phillips and
Ms. Mullen testified they went to Saint Theresa’s
School on a number of occasions to address the
improper conduct and the actions against their children

 

 

 

at the school.

Ms. Mullen testified that she obtained --
attempted to obtain resolution of her concerns from
STS administrators. After her perceived failure of
school administrators to address these concerns, she
worked her way up the chain of Archdiocese personnel
to address her concerns and have them appropriate --
appropriately remedied. She testified that she wrote,
had meetings, and/or telephone conversations with the
Archdiocese superintendent of school, Dr. Margaret
Dames, and the assistant superintendent overseeing STS
school, Sister Patricia Butler. She also wrote to
Cardinal Tobin, the archbishop of Newark, to seek his
aid in addressing her concerns.

Plaintiff claims that defendants, through
their authorized representatives, engaged in a pattern
of retaliatory activity as a result of efforts by S.P.
and her parents to protect S.P. in school and from
abuse by teachers and other parents. They further
believe that appropriate steps had not been taken to
address their concerns which affected S.P.’s
education, as well as the education of their other
children.

The Archdiocese operates a CYO basketball
league. The league has over 100 teams and 1,000

 

 

 
Case 9:1 8-0v-12207-MCAzI DW Document 93-5 Filed 02/21/20 Page 7 of 53 Pagel): 19

OANTAUMFPWNHE

WOOMOANHDOPWNEH

 

 

9

participants in separate boys and girls leagues for
the 2016-2017 season. At the beginning of the season,
an insufficient number of girls volunteered to play on
the girls’ basketball team in S.P.’s age group.
Therefore, STS was unable to field a girls’ team in
that age group for the CYO league.

Ms. Mullen requested the league officials
allow S.P. to play on the boys’ team in her age group,
since there was no girls’ team in that age group. She
also requested, based on seniority as a coach, that
she be appointed head coach of the boys’ team and that
the team’s coach assume the role of assistant coach.
Her request was denied by Richard Donovan, the
administrator of the league. Plaintiff and Ms. Mullen
asked other Archdiocese representatives to reverse Mr.
Donovan's decision, but they refused.

Plaintiff and Ms. Mullen testified that the
decision to exclude S.P. from the basketball team was
also retaliation for their complaints and S.P.’s
complaint about the bullying and harassing behavior
she experienced. They also argue that S.P.’s exclusion
from the boys’ basketball team was discriminatory and

-.was not prohibited by league rules.

At the time that the complaint was filed,

~ December 2, 2016, plaintiff sought an interlocutory

 

 

 

10

injunction allowing defendants -- compelling
defendants to allow S.P. to play on the STS CYO boys
basketball team. The complaint also sought removal of
unspecified personnel, damages and recision of federal
funding of Saint Theresa’s sports program if such
funding was made under Title 9 of the federal anti-
discrimination laws.

On February 1, 2017, STS expelled S.P. and
K.P. from STS. The Appellate Division stayed the
expulsion on February 2, 2016 and remanded this matter
to this Court for a determination as to whether the
expulsion should be permitted.

On February 15, 2017, Cardinal Tobin
rescinded the expulsion.

On February 17, 2017, this Court ordered
that S.P. be allowed to play on the boys basketball
team.

Discord arose between many members of the
STS community and the Phillips family, resulting in an
online petition seeking their removal. There were
also various Facebook posts in which various members
of the community objected to their participation in
the STS community.

On March 1, 2017, plaintiff and Ms. Mullen
made a motion to amend the complaint in this case to

 

 

 
( )

O)

Case 2:

WONKHU PWN

 

 

18-cv-12207-MCA-| DW Document 93-5 Filed 02/21/20 Page 8 of 53 PagelD: 19

11

have more than 80 defendants affiliated with the STS
community joined as a part of the complaint and adding
Ms. Mullen as a complaint -- plaintiff. This Court
dismissed most of the amended complaint. In the time
it arrived before this Court, there was actually a
third amended complaint. And that denial was made
without prejudice to repleading and refiling that
pleading.

On April 2, 2017, the Archdiocese issued a
letter through Dr. Dames refusing to re-enroll S.P.
and K.P. at STS for the 2017-2018 school year.

Plaintiff amended his lawsuit claiming
breach of contract and that the non-re-enrollment was
retaliation for his efforts to seek to protect his
children.

Defendants, the Archdiocese of Newark and
Saint Theresa’s, claim the non-re-enrollment of the
children was an ecclesiastical decision which was
based on the inability of Saint Theresa’s School to
function peacefully. Specifically, they claim the
aggression of Mr. Phillips and Ms. Mullen, as parents,
interfered with the peace and tranquility of the
school community and inhibited the school from
realizing its ecclesiastical mission.

Defendants further claim that they had a

 

 

WOMAN HAURWDNE

 

12

secular right to deny re-enrollment to the children
because of disruptive behavior of their parents.
Defendants point out that the enrollment contracts
between the defend -- between Saint Theresa’s School
and other parents are one-year contracts which are
separately entered into each year and they would be
the same contract that would also be offered to Mr.
Phillips and Ms. Mullen. Defendants claim they had no
legal obligation to enter a new one-year contract with
Mr. Phillips and Ms. Mullen to re-enroll S.P. and K.P.
for the upcoming academic year starting on September
6th.

In analyzing this case, the more detailed
factual -- a more detailed factual background is
necessary and warrants consideration. Specifically,
the following:

In or around May 2016, S.P. complained to
her mother that she witnessed inappropriate behavior,
such as gyrating and sexually offensive comments by
boys in her class. She also indicated she was
threatened with a knife. S.P. told her mother about
inappropriate words and classroom talk, much of which
was of an inappropriate sexual nature. Ms. Mullen set
up a meeting with the school’s principal, Sister
Héléne Godin.

 

 

 
oon

AA

a

Nee

Case 2:18-cv-12207-MCA-|DW Document 93-5 Filed 02/21/20 Page 9 of 53 PagelID: 19

WOW~INUT PWD

NNNNNNRPRPRP PEP PPP PY
UPWNRPOWDIHUOAWNHYPO

ke

waAIHU AWW

 

 

13

Sister Héléne had been a Catholic school
principal for nearly 30 years and was a member of the
Salesian order. The Salesian educational philosophy
under which Sister Héléne administered STS was, quote,
“reason, religion and kindness,” unquote. She
understood her mission to develop the whole child body
and soul.

At the time of the meeting, Sister Héléne
served as principal for approximately six years. She
testified that as soon as this issue was brought to
her, she spoke to the teacher involved and she also
contacted the local police to report the threat of the

use of the knife. Plaintiff scheduled -- Mr. Phillips
scheduled appointments with Sister Héléne later that
month. Sister -- as did Ms. Mullen. Sister Héléne

investigated the sexual allegations, imposed what she
deemed to be appropriate discipline upon the offending
students. Because discipline upon the offending
students was confidential to that minor and the
student’s family, the discipline taken was not shared
with Ms. Mullen.

Later that month, Ms. Mullen had an
interaction with B.P.’s teacher, home room teacher,
Sister Juliet (phonetic), who was also -- Ms. Mullen
complained that, as a result of the interaction, that

 

 

 

 

14

S.P. had with Sister Juliet (phonetic), her son B.P.
received a grade of 74 on a test and he also received
an 85 percent score on a test in which he answered 14
out of 15 questions correctly.

Ms. Mullen acknowledged that the mathematical
difference on the 85 percent test grade may be
attributable to the weight of the answers. Ms. Mullen
claims she was compelled to pursue the grading issue,
because she could not get an adequate response to
enable -- to explain -- her to explain to B.P. why the
grade was not higher.

Sister Héléne met with Ms. Mullen about this
issue at the end of may. On June 1, 2016, Mr. Phillips
then met with Sister Héléne about B.P. achieving the
status of valedictorian of his class. Mr. Phillips
claimed that he wanted to know in advance how the
valedictorian calculation would be arrived at, since
the previous year there was a .01 percent difference
between the valedictorian and the salutatorian. He
also claimed that he told Sister Héléne that he needed
this information advanced of the announcement of the
valedictorian since his son and the son of close
friends were the top students. He, therefore, wanted
to avoid conflict with the other family, who were
personal friends.

 

 

0
a aeaad

O

Case 2:18=c

WONT HDUPWNHP

WOOATHUP WHE

 

 

Sister Héléne testified that Mr. Phillips
threatened her that if B.P. was not named
valedictorian, Ms. Mullen would analyze every grade
and the school better have a good explanation for that
decision. Sister Héléne agreed that B.P. was a strong
student, but pointed out that there were other bright
students in the class. She testified that the meeting
ended with Mr. Phillips stating he hoped the
conversation was not useless. Mr. Phillips claims
Sister Héléne promised to let him know in advance of
the announcement of the valedictorian award.

On June 3rd, two days later, the grades were
tabulated and B.P. earned the honor of salutatorian.
Sister Héléne called Mr. Phillips about his son
receiving the honor of salutatorian. According to
Sister Héléne, plaintiff responded by voicing his
outrage that he did not get notice in advance and
called her a son of a bitch. Sister Héléne indicated
that she found the words, tone and content of the June
3 conversation to be threatening, bullying and
demeaning. Plaintiff denied the use of the phrase son
of a bitch, but indicated he was upset.

During her testimony, Sister Héléne was
visibly shaking -- shaken when she was recalling the
events in the entirety of the discussions about the

 

 

 

16

valedictorian issue. Her demeanor on the stand
indicated that her feelings of being intimidated were
credible, because, as the Court indicated, she did
seem, even while testifying about it, to be shaken.
Sister Héléne testified that she stepped down as
principal and claimed that she lost confidence as a
result of this hostility.

Mr. -- plaintiff offered testimony to
minimize his conduct, claiming that Sister Héléne did
not keep her word and he admitted he was angry. His
testimony seemed to be contradictory. He said she
broke her word, but said she was not a liar. Her --
his -- Mr. Phillips’ efforts to parse words in
explanation supported Sister Héléne’s view of his
hostility.

On June 3, 2016, Ms. Mullen had another
meeting with Sister Héléne in which she -- in which
Sister Héléne explained the decision. Ms. Mullen was
not satisfied with the efforts of Sister Héléne to
address her concerns.

On June 6, 2016, Ms. Mullen wrote to Dr.
Margaret Dames, superintendent of the Archdiocese
schools. Dr. Dames acts as the chief administrator of
the network of Archdiocese schools, overseeing more
than 90 primary and secondary schools which the

 

 

 
O

Case 2:

WON DU FP WNHR

WODAN HUF WNP

9-cv-12207-MCA-LDW Document 93-5 Filed 02/21/20 Page 11 of 53 PagelD: 19

 

 

17

Archdiocese operates. The Archdiocese educates over
30,000 students. Dr. Dames reports directly to the
Archbishop, Cardinal Tobin, about the operation of the
Archdiocese schools. Cardinal Tobin relies on her
management and is rarely involved in individual student
decisions, because of the number of issues that he
needs to oversee.

Ms. Mullen complained in her June 6th letter
referenced above that there was a pattern of behavior
that negatively affected S.P., resulting in S.P. being
re-victimized and her son, B.P., being negatively
affected. In her letter, she -- both Dr. Dames and
Sister Héléne explained how they resolved each of
these issues.

The first issue raised was that a picture
was shown to S.P. of a gun by a non -- a male non-
student at STS who was frequenting STS property. In
her testimony, Dr. Dames explained that the incident
was reported to the local police immediately. In
contrast, Ms. Mullen testified that neither she nor
her husband, a retired Kenilworth police captain,
reported the matter to the Kenilworth Police
Department. Dr. Dames appears to have taken
appropriate steps in her discretion to resolve the
problem and there was no testimony at trial that this

 

 

 

18

problem ever resurfaced.

The second issue was Ms. Mullen reported
that there were sexually inappropriate behavior of
boys gyrating on desks and boys making sexually
inappropriate statements to girl students. Ms. Mullen
testified that the boys made offending sexual comments
and were the perpetrators. Ms. Mullen testified that
other parents also made appointments with Sister
Héléne to express outrage about this behavior. At
trial, Ms. Mullen clarified that two boys were
involved. Sister Héléne and Dr. Dames testified that
appropriate discipline was imposed. The boys are
minors. The discipline was not discussed with Ms.
Mullen.

Ms. Mullen was asked for an interview with
S.P. by the administration, but that interview was
refused, claiming that it would re-victimize her. And
she also refused to identify the offending boys,
saying that information was already known to Sister
Héléne. It escapes the Court to understand why, if
this information was known, it couldn't be provided to
make sure there was no error. Ms. Mullen agreed in
her cross-examination that the offending conduct did
not occur during the following school year and,
therefore, that conduct likewise appeared to be

 

 

 
Case 2:18-cv-12207-MCA-L DW Document 93-5 Filed 02/21/20 Page 12 of 53 PagelD: 1983

WOomM~INAOPWDNH ER

worn WN

 

19

appropriately remedied.
In her letter, as a third grievance, Ms.
Mullen complained about a substitute teacher's
inappropriate conduct. That conduct was likewise
addressed by the teacher being removed from the
substitute teacher’s list.
The fourth issue addressed, which was the
heart of a series of letters, complained about B.P.'s
grade and plaintiff and Ms. -- and Mr. Phillips and
Ms. Mullen’s dissatisfaction that they were not
informed of the valedictorian selection prior to its
announcement. In that letter, contrary to Mr.
Phillips’ testimony, Ms. Mullen stated that plaintiff
could not believe that Sister Héléne lied to her --
lied to him. In his testimony, Mr. Mullen
specifically -- Mr. Phillips specifically said --
refused to say that he was lied to. Ms. Mullen
indicated that she and her husband met with Sister
Héléne, but were not satisfied with the answer. Ms.
Mullen concluded her June 6th letter stating, quote:
“By way of this letter, I am requesting an
immediate meeting with the Archdiocese before
graduation tomorrow evening. I am requesting the
written policy of how the
valedictorian/salutatorian is computed be

 

 

 

20

provided to me, including how the advanced math
class is weighted, together with exactly how it
was calculated this year, with backup figures, so
that I can confirm that it was accurately done.”

And that letter is, I believe, P-23A in |
evidence.

Ms. Mullen couched her request in terms of
giving closure to her son for not being named
valedictorian. However, the demand of an immediate
meeting, the otherwise argumentative remarks made by
Mr. Phillips in his meeting and phone call with Dr. --
with Sister Héléne, were an effort to control the
grading process and to change the valedictorian award.
The Court is satisfied that Dr. Dames and Sister
Héléne were exercising appropriate judgment and were
not required to respond to angry micro management.

Parenthetically, the Court notes that the
Phillips’ complaints about these matters were rooted
in advancing their son’s best interests. Their
complaint about S.P.’s experiences were likewise
rooted in S.P.’s best interests. However, Mr. Phillips
and Ms. Mullen appeared to lost objectivity and sought
the resolution of their grievances by taking an
extremely confrontational approach, rather than a
conciliatory approach.

 

 

 
O

Case 2:18-cv-12207-MCA-| DW. Document 93-5 Filed 02/21/20. Page 13 of 53 PagelD: 19

WO OAINU FP WNHe

WOOAIKHKHUAWNPR

 

 

21

In response to Ms. Mullen’s letter, Dr.
Dames assigned the investigation of Ms. Mullen’s June
6th complaints to one of her superintendents, Sister
Patricia Butler. Dr. -- as mentioned above, Dr. Dames
oversees the education of approximately 30,000
students. Therefore, she relies on associate
superintendents, including Sister Butler.

Ms. Mullen spoke to Sister Butler on June 7,

2016. Ms. Mullen sent a further letter to Sister
Butler on June 8, 2016 and that letter likewise
complained about the valedictorian selection. In her
letter, Ms. Mullen stated, quote:

“Once again, I am requesting the written
policy of how the valedictorian/salutatorian is
computed to be provided to me, including how the
advanced math class is weighted, together with
exactly how it was calculated this year, with
backup figures, so that I can confirm that it was
accurately done.” Unquote.

Ms. Mullen’s letter went on to state, quote:

“If the Archdiocese refuses to give me this
information, I remind STS and the Archdiocese by
way of this letter that both have been put on
notice to preserve all requested materials, in
the event they are not voluntarily given to me,

84

 

 

 

 

22

and that additional action needs to be taken.”
This letter characterizes actions of Saint
Theresa’s School as being bullying and harassment of
her family and characterizes that behavior as, quote,
“deplorable,” unquote, and that is -- that letter is
joint ex -- Plaintiff's Exhibit 23-2B, I believe.
However, in making such claims, Ms. Mullen failed to
appreciate the way in which her words would be
received by religious educators and did not consider
that her efforts to protect her son had gone too far.
Sister Butler requested on June 13th the
students’ names responsible for the inappropriate
behavior and, as mentioned before, Ms. Mullen would
not provide that information.
On June 15, 2016, Ms. Mullen wrote to Dr.
Dames complaining she did not have closure on the
valedictorian issue. At the end of her letter, she
stated, quote: “Please be advised that if no response
by week's end, I will have no other choice than to
take this matter to the next level. I hope this is
not necessary.” Period, unquote. And that’s P-23-2C.
On June 27, having received Sister Butler's
June 13th correspondence, Ms. Mullen wrote to Sister
Butler stating she would not provide the names of the
boys who engaged in sexually inappropriate behavior,

 

 
Case 2:1

WODAN KHAO PWNHEH

wmAATInNDNUPWDHH

8-Cv-12207-MCA-L DW Document 93-5 Filed 02/21/20 Page 14 of 53 PagelD: 1

 

 

23

even though she said the information could be obtained
from Sister Héléne and was obviously known to her.

In the fall of 2016, at the beginning of the
school year, the registration period for CYO basketball
began. Several girls who were on S.P.’s basketball
team in the prior year at STS had graduated and there
were not enough girls to form a girls’ team at STS for
S.P.’s age group for the season -- for the 2016-2017
league year.

Applications for participation were sent to
students on September 19, 2016. Richard Donovan, the
associate director of the league, claimed he advised
Ms. Mullen on September 28, 2016 that the roster
submission deadline for the league was October 25th
and that if there were not enough applicants to forma
STS girls’ team, efforts would be made to place Saint
Theresa’s girl students on a neighboring team.

Ms. Mullen denied this conversation ever
took place and claimed she was not advised of a
deadline. Ms. Mullen claimed that she first learned
from another parent that the deadline from -- to form
a girls’ team had passed and she immediately asked
that she be permitted to solicit the late formation of
a girls’ team, as she was allowed to do in the prior
year. Her request was refused and she then requested

85

 

 

 

 

24

that S.P. be placed on the Saint Theresa’s 7th grade
boys’ team. Ms. Mullen requested S.P.’s placement on
the boys’ team, because of S.P.’s deep sense of
loyalty to STS and because of her desire to
participate in the school spirit of STS. She did not
want S.P. to play for a neighboring girls’ school
team.

Ms. Mullen claimed that applications were
accepted from two boys to play on the boys’ team after
the deadline and that CYO rules did not prohibit S.P.
from playing on the boys’ team. Mr. Donovan, the
league director, denied her request. Mr. Donovan also
was an STS parent, but was functioning in the capacity
as league director, an entirely different role.

On October 18, 2016, S.P.’s sister, K.P.,
received a written warning notice from her gym
teacher, Brittany Dvorscak. According to Ms. Dvorscak,
students were told to stop talking in the hallway or
they would receive a warning notice. While Ms.
Dvorscak was not -- did not testify at trial, the
Court got testimony from witnesses on both sides about
this incident. On her way back from gym class, Ms.
Dvorscak advised Deacon Joe that K.P. continued to
talk. She received a written warning notice for
excessive talking.

 

 
ro

a

f~

on
Nee

Case 2:

Wan nAU PWN EH

ODIHUPWNE

 

 

8-cv-12207-MCA-LDW. Document 93-5 Filed 02/21/20 Page.15 of 53 PagelD: 1

25

Mr. Phillips testified that K.P. never
received a prior warning and was very upset... Ms.
Dvorscak met with Mr. Phillips and explained the
events. Mr. Phillips challenged her and asked the
warning notice to be withdrawn. A discussion ensued
and Mr. Phillips and Deacon Joe also discussed -- with
the principal, discussed the situation and at Deacon
Joe’s request, the warning notice was withdrawn and
Ms. Dvorscak agreed that if K.P. received another
notice, that she would hand it directly to Mr.
Phillips. And this is yet another example of
grievances that the Phillips family had that the
school responded to.

On October 28, 2016, there was an STS-
sponsored, quote, trunk-or-treat, unquote, event.

This annual event revolves around parents decorating
their cars and dispensing candy, having their personal
cars function as the equivalent of a Halloween home.
According to Ms. Mullen, S.P. came home from the
trunk-or-treat car event complaining that she was
belittled at one location by one of the parents,
reducing her to tears.

On November 4, 2016, Ms. Mullen wrote a
letter to the principal, Deacon Joe Caporaso, claiming
-- complaining about the actions of the parent at the

86

 

 

 

 

26

trunk-or-treat event and also complaining about the
rejection of S.P.’s basketball registration forms. In
her correspondence, she pointed out that she had met
with Deacon Joe earlier in October to discuss the
difficulty of fielding a girls basketball team the
prior year. Deacon Joe characterized this meeting as
a history lesson on STS’s girls basketball. Based on
that information that she previously provided to
Deacon Joe, Ms. Mullen expressed her belief that the
late registration should be accepted and also
complained about STS’s [sic] treatment at the trunk-or-
treat.

After receiving the e-mail, Deacon Joe met
with Ms. Mullen and suggested she try to work out the
trunk-or-treat problem with the offending parent via
direct conversation with that parent. In fact, at
trial, Deacon Joe testified that the two parents had
different versions of the story and he believed that
it would be more appropriate for the parents to work
this out between themselves. He also indicated he had
no knowledge about the sports program and no interest
in sports programs, and that Ms. Mullen should reach
out to league officials.

On November 8, 2016, Ms. Mullen wrote to Dr.
Dames and Sister Butler complaining that S.P. had been

 

 
OATIAUM PWD EH

 

 

re-victimized at the trunk-or-treat event and
requested an immediate investigation into CYO -- into
the CYO basketball league director’s conduct in
thwarting S.P’s participation on the boys’ team, since
there was no girls’ team. She also indicated she
wanted to be named as head coach of the boys’ team.
She demanded a written response from STS and the
Archdiocese. At the end of the letter, she stated,
quote: “If I fail to receive a response by the close
of business tomorrow, I will have no other choice but
to take all the aforementioned to the next level,”
unquote. P-23-2E.

On November 18, 2016, Ms. Mullen wrote to
Dr. Dames stating she would -- she was making a final
request for a meeting and concluded the letter by
saying, quote: “If a meeting is not scheduled by the
close of business today, I will have no choice but to
file the appropriate legal work on Monday, which I
hope is not necessary,” unquote.

On November 22, 2016, plaintiff and Ms.
Mullen met with Sister Butler and Dr. Dames. At the
meeting, in view of the impending litigation, Dr. Dames
recommended the Phillips’ attorney reach out to the
Archdiocese attorney to attempt to come to the res --
to a resolution. It appeared at the meeting that a

 

 

 

28

resolution was not possible and that the matter may
well come to litigation. It was the hope that if the
attorneys were to talk to each other, the litigation
could be avoided.

On December 2, 2016, plaintiff filed the
initial complaint in this matter, seeking, among other
things, that S.P. be permitted to play basketball on
the boys’ team.

Shortly after the complaint, Mr. Phillips
called his boyhood friend, Kevin Kernan, a sports
writer for the New York Post. Plaintiff testified
that he thought that S.P.’s desire to play on the
boys’ team was a human interest story which would
appeal to the press. He stated he wanted the story to
get out accurately and, therefore, contacted his
boyhood friend, Mr. Kernan.

In his testimony, Mr. Phillips conceded that
Mr. Kernan is a highly respected and widely read
Sports writer. Mr. Phillips denied contacting the
newspaper to obtain leverage; however, he admitted
that he freely made himself and his children available
to other media outlets for interviews. Mr. Phillips
refused to acknowledge that the press attention could
have a negative effect on the Saint Theresa’s community
and that the public attention from the basketball

 

 

 
 

 

 

 

 

 

ee a a ne a a ee ne ne
29

1 dispute was a cause for concern for the community,

2 including the administrator -- its teachers, the

3 administrators and families. .

4 The information that defendants received

5 from parents and/or administrators was that the press

6 coverage initiated by Mr. Phillips was disrupting the

7 peaceful operation of the school -- Catholic school

8 community.

9 During this case, the Court agreed it would
10 not hear testimony of individuals communicating about
11 this matter with the defendants. Rather, this Court
12 said it would hear testimony about this information to
13 obtain evidence as to the perception that defendants
14 had about these complaints and the action that was
15 resulted from those reports. And in so doing, this
16 Court relied on Carmona v. Resorts International Hotel,
17 189 N.J. 354, 376 (2007) and Toto versus Princeton
18 Township, 404 N.J.Super. 604, 619 (Appellate Division
19 2009).

20 On February 1, 2016, defendants made a

21 decision to expel the children from Saint Theresa's

22 School. The expulsion letter was delivered to

23 plaintiff by defendants’ counsel by an e-mail sent

24 after office hours. Defendants’ counsel advised

25 ' plaintiff's counsel that he children were expelled and
30

1 should not return to school the next day.

2 The February 1 letter was issued by Dr. Dames

3 and indicated that S.P. and K.P. would be asked not to

4 return to the school. In her letter, Dr. Dames stated

5 that on August 30, 2016, plaintiff executed an

6 acknowledgment accepting the rules and regulations of

7 the school. Dr. Dames’ letter pointed out that the

8 student handbook stated that, quote: “If a parent

9 implicates Saint Theresa’s in a legal matter or names
10 Saint Theresa’s School as defendants in a civil
11 matter, the parents/guardians will be requested to
12 remove their children immediately from the school.”

13 Period, unquote. Exhibit J-1.

14 Plaintiff and Ms. Mullen received the e-mail
15 from their attorney while they were attending a New
16 York Liberty Basketball Team practice with S.P. and
17 one of her friends. They claim that the manner and
18 timing of the expulsion was a further act of

19 retaliation precipitated by plaintiff actively

20 pursuing a litigation seeking S.P.’s right to play

21 basketball on the boys’ team.

22 The next morning, plaintiff and Ms. Mullen
23 brought the children to Saint Theresa’s School. Mr.
24 Phillips left Ms. Mullen, S.P. and K.P. at the school.
25 He then brought B.P. to Seton Hall Prep. Shortly

 

 

 
Case 2:4

OMDATINANPWNHHP

OANA UP WHY PH

 

 

thereafter, Deacon Joe, the principal, asked Ms.
Mullen to meet with him in the office to discuss the
expulsion, since he did not want to address the matter
publicly, but preferred to do so in private. He was
accompanied at the meeting by Father Joe, the pastor
of Saint Theresa’s Church, and Father Vincent.

Ms. Mullen was asked to leave the by Deacon
Joe. She refused. Deacon Joe then read a statement
to Ms. Mullen prepared by defendants’ counsel stating
that the children were expelled from school, that Ms.
Mullen must leave the school grounds, and that if she
did not leave the building, that trespass charges
would be brought against her. Ms. Mullen refused to
leave the building, stating, among other things, that
she would not leave without a court order and without
an explanation upon which the expulsion was based.
Ms. Mullen did not leave the building immediately, but
left the building eventually. A trespass complaint
was signed by Father Joe.

Plaintiff presented testimony from Mark
Bergamotto, a close personal friend and STS parent,
about the events of February 2. Mr. Bergamotto’s
testimony was wholly incredible. He testified he
parked his car strategically to watch the events of
February 2. His testimony appeared to be calculated

89

 

 

 

 

32

and could not be believed.

On February 2, 2016 [sic], the Archdiocese
issued a press release indicating the student handbook
contained a provision that students would be expelled
immediately if the parents initiated litigation
against STS and that Mr. Phillips agreed in writing to
this term in the handbook.

The trespass incident is a truly unfortunate
part of this case. There is little doubt that, in
this instance, both parties could have exercised
better judgment. Neither side took the initiative to
first discuss this matter off the school grounds.
Sadly, the Phillips children, S.P. and K.P., were
brought to school by her [sic] parents that day and
witnessed some of these unfortunately events. Both
parties should have taken responsibility for the
position in which the Phillips children were placed.

Plaintiff filed an application with the
Court to stay the expulsion of S.P. and K.P. The
removal of the children from the school was enjoined
by the entry of a stay issued by the Appellate
Division. That order enjoined the removal pending a
hearing by this Court and remanded the matter to this
Court to determine whether the removal should be
authorized or should be vacated.

 

 
 

 

On February 2, 2016 [sic], the Phillips
children -- or February 3, 2016 [sic], the Phillips
children returned to school.

Cardinal Tobin was installed as Archbishop
of Newark beginning in January 2017. He read about
the expulsion of the Phillips children in a newspaper
and also read that some girls had been playing ona
boys CYO team, resulting in that team’s exclusion from
further play in the boys basketball league. Cardinal
Tobin perceived S.P.’s expulsion to be based on her
desire to play basketball. He believed that decision
was misplaced. He expressed sympathy for S.P., due in
part to the fact that he has eight sisters and several
nieces. He also learned that the coed team forfeited
games in the boys’ league for violation of the league
rules. He reversed the exclusion of the coed team
from playing in the boys’ league. He further learned
that S.P. and K.P.’s expulsion was based on a student
handbook provision that a student could be expelled if
parents were bringing a lawsuit against the defendants.
He did not agree with that policy and asked the
handbook provision to be eliminated.

On or about February 17, 2017, this Court
entered an order compelling the addition of S.P. to
the 7th grade boys’ team, a decision founded in large

90

 

 

 

Wom TIAN OP WHE

 

34

part on the. fact that the Court -- this Court learned
that girls were permitted to play on another boys’
team in the CYO league. Initially, this Court had
been advised that there were only separate boys’ and
girls’ teams participating in the CYO league. Based
on this evidence, the Court denied the initial
application to allow S.P. to play on the boys’ team.
After the additional information was provided to the
Court that girls were playing on a boys’ team in the
league, this Court changed its ruling and ordered that
S.P. be allowed to play basketball on the boys’ team
for the remainder of the current season.

Plaintiff points out that this Court was
provided with false submissions in and around December
2016 that no girl played on any boy team -- boys’ team.
However, the individual responsible for this
information, Mr. Donovan, was not a witness in this
case, thus whether [sic] the incorrect information
provided with this -- with respect to an earlier issue
was not the subject matter of testimony in the hearing
on the re-enrollment issue.

On February 15, 2017, Cardinal Tobin issued
a press release in which he rescinded the expulsion of
S.P. and K.P. The press release also state the coed
team would be allowed to finish its play in the boys’

 

 
Case 2:18-cv-12

WOMANI HNUPWNHE

WOANHUOPWNE

ID

 

 

league for the current season.

Deacon Joe testified at trial that a
disruptive atmosphere at STS intensified dramatically
after S.P. and K.P. returned to school in February.

He received verbal and written communication from STS
parents expressing concerns about the disruptive
atmosphere at school, which other STS parents perceived
was caused by the Phillips family.

The STS parents were concerned about the
disruption caused by the lawsuit over basketball, the
intense media attention that followed, and the
disruptive effect of the reinstatement of the children
by the Court. Some of the parents who wrote to Deacon
Joe complaining that [sic] the Phillips family wanted
to remain anonymous out of alleged fear of retribution
by the Phillips family.

As mentioned previously, the Court did not
consider this evidence as to whether or not it was
truthful, this -- rather, this evidence was reviewed
to determine what action was taken by the defendants
as a result of this information.

Deacon Joe testified that on the day of the
expulsion, news vans had been parked adjacent to the
school grounds of the church and had also been parked
there on other occasions. He stated that a 2nd grader

91

 

 

 

 

36

-- all because of this case, the Phillips’ case. He
stated that a 2nd grader expressed her desire not to
attend STS in the future because of the presence of
news vans. Another student asked to be dismissed
through the back door, rather than the front door,
because of the news vans’ presence.

He also pointed out that several parents
signed an online petition voicing their concerns about
the uproar created by this information -- by this
litigation. The petition itself, which was placed in
evidence by the plaintiffs, was signed by dozens of
individuals who complained about comments to the media
and what they perceived to be disparaging remarks
about the school and its students, and the overall
disruption that they felt the public attention of this
litigation was causing.

Plaintiffs stated that -- or were of the
belief that the petition was endorsed by STS, but I
will get to it a little later. Actually, Sister --
Dr. Dames specifically tried to stop the petition and
neither STS nor the Archdiocese have any power to take
down that petition. What they did about is, Dr. Dames
asked members of the community not to sign it anymore
and teachers were told by Deacon Joe and by Dr. Dames
that they were not to sign such a petition going

 

 
Case 2:18

OMI HNHUFPWDYH

WOITHUPWNHE

 

 

forward. So, they did try to act. They were also
told that any Facebook -- the teachers were told not
to post negative facebook posts and members of the
community were likewise asked to stop such behavior.

Given the controversy which arose at the
time the Phillips children returned to school, Dr.
Dames, as superintendent of schools, decided to hold
parent meetings at STS to calm down the situation and
to refocus all the parents on the mission of the
school to educate the children in a loving and
nurturing environment. Dr. Dames wanted to restore a
tranquil and cooperative environment. For that
reason, she scheduled listening sessions for February
22, 2017. Dr. Dames first met with approximately 14
teachers. The -- she then met with parents in groups
of ten. It was her goal to bring the focus of the
school back to joy and optimism, consistent with its
ecclesiastical mission.

Ms. Mullen attended the first listening
session on February 22. At those -- the listening
sessions, Dr. Dames asked for the online petition to
be stopped from everyone who was at the -- at those
listening sessions, and when -- and she also learned
at those sessions for the first time that there were
Facebook posts, and she also asked for the negative

 

 

 

38

Facebook posts to stop.

It was her aim in having this meeting to
calm tensions and restore harmony in the school
between all parents and teachers, including Ms. Mullen
and Mr. Phillips. She asked for the cooperation of
the school community on.refocusing their attention to
create a positive environment. Dr. Dames urged the
parents to be positive and to stop negative
interactions, so the educational mission could move
forward.

On the very next day, February 23, 2017, Ms.
Mullen wrote to Cardinal Tobin complaining that she
and her family had been victims of negative statements
by Mr. Donovan, the director of the CYO, negative
Facebook posts by STS parents and the online petition
by various STS parents and teachers. Ms. Mullen asked
for an opportunity to meet privately with Cardinal
Tobin to discuss her concerns and, quote, “if at all
possible, before the new set of legal papers are to be
filed on March 1, 2017.” Thus, she gave Cardinal
Tobin an ultimatum that if he did not meet with her
within the next six days, and presumably satisfy her
concerns, further litigation would follow. Cardinal
Tobin claimed he never saw this letter prior to trial.

Plaintiff and Ms. Mullen filed the motion to

 

 

 
 

 

 

 

 

OSE ae Re ale ae a ae
39
1 amend the complaint, seeking to add Ms. Mullen as a
2 plaintiff and suing at least 80 individuals associated
Cc 3 with the STS community and Archdiocese personnel,
aed 4 including Father Joe and Dr. Dames.
5 ~ Dr. Dames testified that the filing of the
6 lawsuit showed that there was not going to be an easy
7 resolution of the dispute between the parties. Her
8 testimony subjected [sic] that her objective to calm
9 _ the controversy was undermined by Mr. Phillips and Ms.
10 Mullen filing this amended lawsuit.
11 After the filing of the lawsuit, the uproar
12 at STS intensified. Deacon Joe observed the new
13 lawsuit and ongoing presence of the press continued to
14 cause disruption at the school and interfered with its
15 normal functioning. He understood that parents,
16 teachers and students were fearful because of their
17 interactions with the Phillips family and were fearful
18 of reprisals.
19 Again, as I indicated, this testimony was
20 not considered for the truth of the matter, but in
21 terms of the conduct that it caused on the part of
22 Deacon Joe. ;
23 Deacon Joe likewise testified that he was
24 intimidated by the Phillips family. He recommended to
25 Dr. Dames, superintendent of the schools, and Reverend
40
1 Monsignor Thomas Nydegger, the vicar general and
2 moderator of the curiae of the Archdiocese, that the
3 Phillips family not be allowed to re-enroll S.P. and
4 K.P. for the following school year.
5 ' Reverend Monsignor Nydegger acts as second
6 in command in the administration of the ecclesiastical
7 and secular activities of the Archdiocese. It is
8 hardly unusual -- highly unusual for Monsignor Nydegger
9 or Cardinal Tobin to be consulted about school
10 decisions.
11 Both Dr. Dames and Monsignor Nydegger
12 concluded that the actions taken by Mr. Phillips and
13 Ms. Mullen escalating the lawsuit and by adding new
14 claims against the Archdiocese, suing STS employees
15 and volunteers -- and this was more -- I’m sorry. I
16 take that back. This was more about Monsignor
17 Nydegger’s testimony, not Dr. Dames. And that suing
18 80 individuals for expressing their opinion was
19 inconsistent with the Catholic mission of STS and
20 undermined its pastoral objectives. He, therefore,
cos 21 recommended to Cardinal Tobin that he decide -- that
\ 22 he endorsed the decision not to re-enroll S.P. and
23 K.P. Dr. Dames, likewise, made such a recommendation.
24 Cardinal Tobin testified that he learned
25. about the proposed expansion of the lawsuit. He also

 

 

 
 

 

 

 

 

Case 2:$8-6+-4+2207+MCA-+BDY BPecument93s—Filed02/2420—Page23-5+-53-Ragelb-41994
41
1 learned from Sister Héléne of the incredible pressure
2 she and faculty were under as a result of the conduct
3 of the Phillips family. Cardinal Tobin stated that he
4 did not know about the extent of the controversy at
5 the school when he rescinded the February expulsion
6 and at this later time, after the recommendation was
7 made to him not to re-enroll, he -- he got -- he
8 received much more information about what happened
9 earlier.
10 At the time that Cardinal Tobin rescinded
11 the expulsion, he assumed the expulsion was because of
12 a dispute over basketball. He learned in the recent
13 meetings that the problem was not basketball, but
14 rather that plaintiff’s actions had upset the
15 tranquility of the school. When he saw the litigation
16 expanded, Cardinal Tobin was astounded. He became
17 aware of letters written by parents complaining about
18 the Phillips family and came to understand the
19 detrimental effect of the aggressive steps taken by
20 Mr. Phillips and Ms. Mullen.
21 In reinstating the children earlier, it was
22 Cardinal Tobin’s aim that the children would be
23 integrated in the school and everyone would move on.
24 He was -- he felt that the profoundly expanded
25 litigation was inconsistent with his decision to
42
1 rescind the expulsion.
2 Cardinal Tobin does not get involved in day-
3 to-day decisions of the Archdiocese school. He
4 testified that it is impractical or impossible for him
5 to oversee more than 90 Catholic primary and secondary
6 schools. Therefore, there is a school superintendent,
7 Dr. Dames, who oversee the operations.
8 Cardinal Tobin believed in making his
9 decision, the peace and tran -- that the tranquility
10 and well-being of the STS community necessitated his
11 decision. He indicated that the decision was not
12 intended to be punitive and he was considering the
13 well-being of the entire community. He emphasized
14 that only a serious reason would get him to approve
15 the decision.
16 On March 22, 2017, the Archdiocese issued a
17 press release indicating a lawsuit had been filed
18 against the Archdiocese and STS and they intended to
19 defend, quote, “this baseless lawsuit,” unquote. The
20 statement was placed in the backpack of each student.
21 Plaintiff and Ms. Mullen claimed that this -- the
22 placement of the press release in the backpacks was an
23 effort to target and embarrass their children.
24 Archdiocese witnesses indicate that the statement was
25 sent out to members who wanted to know how the issue

 

 

 
Case 2:4

WDIKARAMAWDNE

ODAIHDHOPWNHH

 

 

was being handled... The statement was also posted on
the wall of the church, which the plaintiff and Ms.

Mullen claimed was embarrassing and traumatizing to

their children. However, other press releases were

also posted in the church.

Further, more significantly, the Court is
puzzled how Mr. Phillips and Ms. Mullen could not see
that their escalation of this controversy would not
generate a reaction. Defendants were in need to let
the parishioners know how it will respond to a very
controversial matter. Based on the credible testimony
of Deacon Joe and Dr. Dames’s sincere concerns about
the uproar in the STS community, it is evident that
the press release was aimed at letting the STS
community know that the defendants would protect the
members of that community.

It should be noted that Deacon Joe was
forthright in his testimony and his testimony also
indicated that he was visibly shaken by these events.
He testified that in his many years as a school
administrator he had not witnessed such an intense
controversy.

Dr. Dames, a seasoned administrator with 30
years of experience, likewise testified her perception
of the uproar caused by the Phillips family by writing

95

 

 

 

 

44

letters and expressions was the most extreme
controversy she had ever witnessed.

On June 29, 2017, plaintiff filed a motion
to compel defendants to re-enroll S.P. and K.P. at
STS. A hearing was held before the Court on June 29th.
After the hearing, the Court entered an order
scheduling a plenary hearing.

On June 29th, the Archdiocese issued a press
release referencing the motion and the attacks made by
plaintiff and Ms. Mullen in the court papers.

On June 29th, the Archdiocese issued a
further press release reflecting its disappointment of
the scheduling of a plenary hearing and expressing
optimism that it would prevail in defeating plaintiff's
re-enrollment application.

The statements -- these statements were
published in the Archdiocese bulletin. Plaintiff
claims that publication of these documents, in which
the Archdiocese publicly defended itself against the
plaintiff action, re-victimized their family.
Unfortunately, blinded by the desire to protect their
children, the plaintiff and Ms. Mullen could only see
their point of view and did not consider the reaction
that their actions would cause. They also failed to
see how the confrontational manner in which they

 

 
 

 

 

 

 

OS eS a ee ne ee ed et laa ne ee
45
1 voiced their concerns would be perceived.
2 It is important to emphasize that the
3 decision not to re-enroll S§.P. and K.P. had nothing to
4 do with the successful efforts of plaintiff to allow
5 S.P. to play basketball for the team. That decision
6 was a product of the controversy. And I will address
7 that specifically later in my decision the reasons why
8 I believe that the refusal to re-enroll the children
9 was totally unrelated to the Court’s decision on the
10 basketball issue.
11 On June 11, 2017, Deacon Joe wrote a letter
12 indicating that Saint Theresa’s School fully agrees
13 with and endorses the ecclesiastical decision regarding
14 the denial of S.P. and K.P.’s re-enrollment for the
15 2017-2018 school year, as set forth in the April 3
16 correspondence written by Dr. Dames which indicated
17 the children would not be re-enrolled. Both letters
18 were sent to Mr. Phillips and Ms. Mullen.
19 The Court is convinced that Mr. Phillips and
20 Ms. Mullen were attempting to act in their children’s
21 best interests. Unfortunately, Mr. Phillips and Ms.
22 Mullen, out of love for their children, chose an
23 extremely confrontational approach and did not
24 evaluate the circumstances objectively. Sister Héléne,
25 Deacon Joe, Sister Butler, and Dr. Dames all attempted
46
1 to respond to their concerns. Both Mr. Phillips and
2 Ms. Mullen did not objectively absorb the efforts
3 being made to address their concerns. They
4 intensified, rather than resolved problems. In fact,
5 many of the complaints they referenced were about
6 previously resolved issues. Rather than moving on
7 from resolved issues, they piled issues on top of
8 resolved issues.
9 On April 3, 2017, as the Court indicated, an
10 ultimate decision was made to decline to re-enroll
11 them in the school. The STS community has about 80
12 families and about 200 students. The Archdiocese and
13 STS determined the need to be mindful of the pastoral
14 needs of the entire STS community. Defendants
15 ultimately took steps to control the disruptive
16 atmosphere that Mr. Phillips and Ms. Mullen created.
17 Now, I'd like to turn to the applicable
18 legal principles. And to get to those, I also need to
19 do somewhat of a -- some legal analysis.
20 On or about March 1, 2017, plaintiff filed
21 an amended complaint. Thereafter, the Court directed
22 plaintiff to amend and supplement its complaint to
23 address the non-re-enrollment issue which came up
24 after the filing of the amended complaint. As
25 indicated previously, in that complaint plaintiff and

 

 

 
 

 

 

 

 

Case 2:$8-6+-42207+-MCA-+LDYBDeeument93-5—_ Filed 02/24/20 Page26-9f53Pagelb:
47
1 Ms. Mullen, who was to be added as a plaintiff, sought
2 to add approximately 80 individuals, including STS
3 employees, parents of STS students, and members of the
4 STS community for expressing opinions concerning the
5 lawsuit.
6 On April 3, 2016 [sic], Dr. Dames,
7 superintendent of schools, wrote a letter informing
8 Ms. Mullen and Mr. Phillips that K.P. and S.P.’s
9 re-registration application would not be accepted for
10 the upcoming 2017-2018 school year. Her letter
11 states, as follows:
12 “Dear Mr. Phillips and Judge [sic] Mullen:
13 The Saint Theresa’s School mission statement
14 - provides Saint Theresa’s School -- Catholic
15 School and the Archdiocese of Newark is dedicated
16 to the cultivation of academic excellence and the
17 spiritual social and emotional growth of each
18 student. Our school nurtures an environment of
19 cultural diversity in which a caring faculty,
20 through the implementation of the education
21 system of Saint John Bosco, based upon reason,
22 religion and love and kindness, seeks to develop
23] — each student to his/her potential. With Christ
24 and Mary as our examples, the Saint Theresa’s
25 community grows [sic] in a family atmosphere in
48
1 which each individual experiences respect,
2 challenge, responsibility and exceptional love.
3 Actions and events initiated by you over
4 the last several months have directly interfered
5 with the fulfillment of this mission, not only
6 for Saint Theresa’s School, but for also for its
7 administrators, staffs, students and parents. In
8 order to restore the promise of a ‘family
9 atmosphere’ characterized by ‘respect, challenge,
10 responsibility and exception love,’ Saint
11 Theresa’s School will not be able to accept
12 enrollment for the 2017-18 school year.
13 The decision has been made in this time in
14 order to allow sufficient time for you to make
15 alternate arrangements for -- alternative
16 arrangements for next year. We wish good luck
17 with -- the children good luck with their future
18 endeavors. Thank you.”
19 And that is, I believe, J-3 in evidence.
20 The non-re-enrollment decision was made
21 after the February 22nd listening sessions and after
22 efforts had been made to return to a spirit of peace
23 and tranquility in the community. And the lawsuit
24 that ensued and the ongoing press coverage that was
25 generated upset that peace and tranquility.

 

 

 
a
()

Case 2:

WAN HUA WDHYH

OOD TINAU PWN

 

 

Religious educational institutions have a
constitutionally protected right to be free from civil
court interference. This argument is rooted in the
United States Supreme Court’s decision in Watkins v.
Jones, 80 U.S. 679 (1871). In Watson, the Supreme
Court considered judicial involvement in a church’s
property dispute. The court was asked to determine
whether a certain sect of the church had control over
church property. The Supreme Court said that civil
courts were not allowed to interfere in this property
dispute and this case resulted in the following
landmark principle. And this is a quote.

“All who unite themselves to such a body do
so with an implied consent to this government,
and are bound to submit to it. But it would bea
vain consent and would lead to the total
subversion of such religious bodies if anyone
aggrieved by one of their decisions could appeal
to the secular courts and have them reversed. It
is of the essence of these religious unions, and
of their right to establish tribunals for the
decision of questions arising among themselves,
that those decisions should be binding in all
cases of ecclesiastical cognizance, subject only
to such appeals as the organism itself provides

98

 

 

 

 

50

for.”

And I believe that’s from page 729 of that
decision.

The rule announced by the court in Watson
was, unless neutral principles of law apply, judicial
decisions of ecclesiastical doctrine is banned under
the First Amendment. The -- this rule was diluted in
Gonzalez versus Roman Catholic Archbishop of Manila,
280 U.S. 1, where the court stated -- the Supreme --

‘the United States Supreme Court stated, quote:

“In the absence of fraud, collusion, or
arbitrariness, the decisions of the proper church
tribunals on matters purely ecclesiastical,
although affecting civil rights, are accepted in
litigation before the secular courts as
conclusive, because the parties in interest made
them so by contract or otherwise.”

The -- this ruling was later modified by the

Supreme Court in Serbian Eastern Orthodox for the
United States of America _ and Canada versus .
Milivojevich, 426 U.S. 696 (1976). In that case, the
Court modified the way it looked at these cases and
said, quote:

“Whether or not there is room for ‘marginal
civil court review’ under the narrow rubrics of

 

 
a
f
i

oe

LY

Case 2:4

OMAN HO PWN PE

WAN KAU APWNHH

99

 

 

‘fraud’ or ‘collusion’ when church tribunals act
in bad faith for secular reasons [sic], no
‘arbitrariness’ exception -- in the sense of an
inquiry whether the decisions of the highest
ecclesiastical tribunal of a hierarchical church
complied with church laws and regulations -- is
consistent with the constitutional mandate that
civil courts are bound to accept the decisions of
the highest judicatories of a religious
organization of hierarchical polity on matters of
discipline, faith, internal organization, or
ecclesiastical [sic], custom, or rule [sic].”

Essentially, that -- unquote. That’s at
page 713 of that case.

As a result, the Supreme Court eliminated
the arbitrariness exception to the rule that civil
courts are prohibited from adjudicating religious
disputes. The Court has not revisited whether
ecclesiastical -- whether civil courts can review
ecclesiastical decisions for fraud or collusion, but
they can’t review them for arbitrariness. That’s what
the case says.

Since then, there has been further
litigation about this issue before the various circuit
-- federal Circuit Courts of Appeals and in many state

 

 

 

 

52

courts. A split of authority has developed with
respect to state breach of contract and tort claims.
Some courts have held that if an ecclesiastical issue
underlies some of the claims, such a breach of
contract claim, all of the claims should be dismissed,
thereby precluding civil courts from exercising
jurisdiction over any of those claims. Gaston versus
Diocese of Allentown, 712 Atlantic Second. 757, which
is, I believe, a Pennsylvania Supreme Court case from
1998.

In that case, students at a Catholic school
were expelled. The archdiocese and the -- were --
were sued and the principal were sued in tort for
negligence and intentional infliction of emotional
distress. And the court dismissed the complaint on
jurisdictional grounds, stating that the action was an
attempt to involve civil courts in an ecclesiastical
custom or rule, as upheld by the bishop of the Roman
Catholic Church.

There are cases in which personnel decisions
can be reviewed by civil courts and there are cases
where an employment matter can be looked at as a
secular matter. One of such cases is Scharon v. Saint
Luke's Episcopal Presbyterian Hospitals, 929 Fed.
Second 360 (8th Circuit 1991).

 

 
 

 

 

 

 

 

 

 

Case 2: }é-ev=t2207-MEArTEBYY—Boeument93-5—_Fied-02424426—Page-29-6f-53 Pagetb-2
53

1 In this case, there are two counts in the

2 amended -- in the third amended complaint which

3 survived the motion to dismiss. The second count

4 indicated that the defendants, Archdiocese and STS, in
5 refusing to re-enroll the children were in breach of

6 contract, it violated the handbook. And that count

7 eight of the complaint indicated that they were

8 wrongfully and improperly expelled in April 2017 in

9 retaliation for the verified complaint, and in breach
10 of contract, and that they also waived the provisions
11 of the handbook.

12 The case law throughout the country seems to
13 support the notion that Catholic high schools for the
14 most part should be -- that their ecclesiastical

15 decisions should be followed. Following -- and

16 recently, the -- there is a Pennsylvania case,

17 Chestnut Hill College v. Pennsylvania Human Relations
18 Commission, 158 Atlantic Third 251, which is a

19 decision made by the Commonwealth Court of Pennsylvania
20 on April 7, 2017. In that case on page 259, the court
21 stated as follows:
22 “Following Lemon versus Kurtzman, 403 U.S.
23 602 (1971), this Court was persuaded that
24 parochial high schools were an integral part of
25 the Catholic mission, as ‘a powerful vehicle for

54

1 transmitting the Catholic faith to the next

2 generation.’ In so doing, we emphasized that the
3 religious” --

4 And in that case, they cited from Roman

5 Catholic Archdiocese versus Pennsylvania Human

6 Relations Commission, 548 Atlantic Second 328, which

7 is also a Pennsylvania Commonwealth decision from

8 1988. It went on to say that:

9 “In so doing, we emphasized that the

10 religious character of the parochial school --

11 schools based on” -- “they [sic] emphasized the
12 religious character of parochial schools based on
13 several factors. They [sic] noted non-Catholic
14 students were required to take religious [sic]

15 classes and to attend Catholic services as a

16 condition of attending [sic]. We reasoned that
17 ‘parochial schools constituted an integral part
18 of the religious mission of the Catholic church
19 and this process of inculcating religious
20 doctrine, is, of course, enhanced by the

21 impressionable age of the pupils, in primary

22 schools particularly.”

23 And in the Chestnut Hill case, the court

24 indicated that the principles relating to Catholic

25 high schools did not apply to colleges, but in drawing

 

 

 

 
 

 

 

 

 

 

Case 2:¢8-6v-42207+-MCA-+BY-Beeument93-5—Filed 2/24 /20—Page-30-sf 53-Ragelp:
55
1 the contrast between these two organizations, they --
2 the court said that, while there are material
3 differences between parochial primary and secondary
4 schools and college:
5 First, parochial schools educated children,
6 not students who typically reach the age of majority,
7 such which is the case with colleges.
8 Second, parochial schools were governed and
9 operated by the Roman Catholic Archdiocese of
10 Philadelphia, college is by one-fifth, plus one,
11 comprised of the Sisters of Saint Joseph’s.
12 Third, Catholic instruction was a required
13 part of the curriculum at the parochial schools and
14 attending Catholic classes and masses was a condition
15 of attending the schools. College, by contrast, does
16 not require attendance at religious services and
17 religious instruction is available, but not required.
18 And the essence of the reasoning of that
19 case and of other cases is that Catholic high schools,
20 because they are unique in their mission, are of a
21 religious nature.
22 The establishment clause of the First
23 Amendment provides that Congress, quote, “shall make
24 no law respecting an establishment of religion.”
25 Pursuant to Lemon versus Kurtzman, 403 U.S.
56
1 602 (1971), the stated action must have -- must (1)
2 have a secular purpose; (2) have a primary effect that
3 neither advances nor inhibits religion; and (3) not
4 foster excessive government entanglement with
5 religion.
6 With respect to this third criterion, the
7 determination of whether there is excessive
8 entanglement with church and state is conducted
9 through both substantive and procedural context.
10 Substantive entanglement -- McKelvey v.
11 Pierce, 173 N.J. 26, 41 to 42 (2002). Subjective [sic]
12 entanglement occurs when courts intrude into a
13 church’s freedom to select, discipline or terminate
14 its ministers. Procedural entanglement occurs when
15 the state and church are matched against each other in
16 a protracted adversarial proceeding. Procedural
17 entanglement recognizes a church’s substantive
18 freedoms and the impact of judicial intervention,
19 including extensive oversight of church activities.
20 In her letter, Dr. Dames articulated that
21 the re-enrollment decision was made for religious
22 reasons. This Court does not have the authority to
23 meddle in that decision, as it was based upon
24 ecclesiastical considerations. Cardinal Tobin
25 testified he was the ultimate decision-maker of the

 

 

 
C)

 

 

 

 

 

ee ae ee a et er a
57
1 non-re-enrollment decision. He made that decision
2 because he felt it was necessary to restore the peace
3 and tranquility of the school community, an
4 ecclesiastical decision made for the benefit of
5 achieving the school's mission.
6 In making this decision, he had the input of
7 Dr. Dames and Reverend Nydegger. These trusted
8 administrators consulted with him in making this
9 decision for faith-based reasons. As discussed
10 earlier, he explained his faith-based rationale at
11 trial. On cross-examination, plaintiff's counsel
12 asked Cardinal Tobin if he was aware of the sexual
13 issues and the alleged harassment and bullying,
14 harassment and -- and the harassment and intimidation
15 of S.P. A number of these issues were resolved prior
16 to Dr. Dames meeting with Cardinal Tobin, albeit not
17 to Mr. Phillips' and Ms. Mullen's satisfaction.
18 If Cardinal Tobin did not make his decision
19 on correct information, plaintiffs' remedy would be to
20 go back to Cardinal Tobin as reflected in the
21 handbook, J-3. Specifically, the handbook states on
22 page 16 that with respect to an appeal to an expulsion
23 decision, quote, "The written request must be made to
24 the principal within five business days from the date
25 of official communication by school administrators of
58
1 the disciplinary decision. Failure to request a
2 hearing within these five business days forfeits the
3 right to a hearing," unquote. And this is in the
4 expulsion section of the handbook. This faith-based
5 decision was made by church officials, and any appeal
6 of that should have been made to church officials, not
7 to this Court.
8 Plaintiff cites no case law which would
9 allow this Court to interfere with the church's
10 ecclesiastical mission. The Court knows there's no
11 case law that would give this Court the authority to
12 intrude upon such a decision because the ecclesiastical
13 decision-maker did not know all the facts which
14 plaintiff wanted the decision-maker to know.
15 The Court would be remiss if it did not
16 emphasize that the plaintiffs' 2016 issues were
17 resolved as to sexual misconduct and bullying, thus,
18 plaintiffs' position, to the extent that it raises
19 these issues time and again, seems to serve little
20 purpose. While plaintiff and Ms. Mullen feel bullied
21 and harassed by the reaction of the St. Theresa's
22 community by posting the online petition, Facebook
23 posts and the like, they ignore that they chose to air
24 this matter out publicly. They now complain about the
25 reaction it has caused.

 

 

 
 

WOAH PWNH

 

Cardinal Tobin, Reverend Monsignor Nydegger,
Dr. Dames, Principal Deacon Joe, and former principal
Sister Helene testified credibly that their efforts
were rooted in an effort to maintain peace and
tranquility in the faith-based community. Dr. Dames
wanted to stop this controversy on all sides, and on
February 22nd she met with everyone, including Ms.
Mullen, for that specific purpose. Plaintiff chose to
pursue their grievances aggressively and in the most
confrontational manner. The church officials' decision
was based in attempting to restore its faith-based
mission, the faith-based mission of its community.

The Court does not have the jurisdiction to question
these faith-based decisions.

This Court's view of this matter is
supported by a number of out-of-state cases, various
out-of-state cases. For example, in Calvary Christian
Schools v. Huffstuttler, 367 Arkansas 117 (2006), a
student was dis-enrolled from a religious school due
to the actions of his parents. The Supreme Court of
Arkansas held that the Court were without jurisdiction
to rule on any of these claims arising out-of this
enrollment. Specifically, the Court found that this
enrollment was due to the parents' failure to comply
with Matthew 18 principles in the school's handbook.

 

 

 

60

The reasons included in the dis-enrollment
letter reflected the school's ecclesiastical
philosophy. The Court held that any and -- claims
arising out of a dis-enrollment would therefore
require the Court to determine whether the plaintiff --
the plaintiffs did or did not comply with Matthew 18.
This Court dis -- therefore, the Court dismissed the
claims for lack of jurisdiction. In this case, the
decision was based upon following the educational
system of Saint John Bosco, based upon reason,
religion, and loving kindness, and on the philosophy
imparted upon the Catholic-based community by Christ
and Mary, and that is not a decision for this Court to
make.

Likewise, in Gaston v. Diocese of Allentown,
which was discussed earlier, 712 A.2d 757, Pennsylvania
Superior Court 1998, a Catholic school expelled the
plaintiff's son and daughter after the principal felt
threatened during an interaction with the plaintiff's
father regarding a curriculum dispute. The plaintiffs
brought the claim intentional and negligent infliction
of emotional distress. The Court held, quote, "The
question here, however, is not a property or
contractual dispute. It is a claim that hits a tort
law but is based upon an expulsion decision. Ratified

 

 

 
Case 2:18-cv-12207-MCA-LDW Document 93-5 Filed 02/21/20 Page 33. of 53 PagelD: 2004

OMATAHAO SW DY +

OONHUPWNP

 

 

61

by the Bishop, it is our opinion not receptive to
application of neutral principles of law. The
Catholics' disciplinary code and review of expulsion
involves matter of church doctrine." Likewise, in
this case, the expulsion decision involved matters of
church doctrine.

Similarly, in In re St. Thomas High School,
495 SW.3d 500, Texas Appellate Court 2016, a Texas
appeals court ruled that the Court lacked jurisdiction
to hear a case whether parents of a student's alleged
sexual harassment against their son's teacher along
with other highly charged, slanderous accusations
after a dispute over a low grade. The school
investigated and found the claims to be unfounded, and
the parent later admitted they were unfounded.

As a result, the school expelled the child
because it would have been impossible -- difficult if
not impossible for the teachers to educate the student
without fear of similar retribution by the parents.
The parents then sued for breach of contract, specific
performance and injunctive relief. The Court
determined the decision was a result of a Catholic
school's management of its internal affairs and held,
quote, "If judicial resolution as a claim will
interfere with a church's management of its internal

 

 

 

62

affairs or encroach upon the church's internal
governance, the Court may not exercise jurisdiction
over the claim."

It bears emphasizing in this case that the
children in this case were expelled because -- not
because of their conduct but because of the conduct of
their parents, which interfered with the mission of
the church, and this Court is not authorized under law
to meddle in such activities.

In addition to the ecclesiastical reasons,
which standing alone would be a sufficient basis for
this Court to deny the request to rescind the non-re-
enrollment, there are also secular reasons to do this.
BFither of these reasons on their own would be
independent reasons to uphold the non-re-enrollment
decision. Plaintiff seeks an order compelling the re-
enrollment of S.P. and K.P. for the academic year
commencing September 6, 2017.

In the third amended complaint, the factual
basis for this request is made starting with paragraph
88 of the amended complaint. The complaint reads as
follows: 88. On or about January 2017, after this
lawsuit was pending, plaintiffs were invited to return
to STS and were given registration packets for the
2017/2018 school year. On or about February 17, 2017,

 

 

 
‘Case 2:

oO oOrTA oO PWD Pp

OATIHNAM PF WHR

 

 

and after the expulsion was rescinded, the Court ruled
that S.P. had the settled legal right to play
basketball.

On or about March 22, 2017, STS handed every
student another press release from defendant
Archdiocese regarding the instant lawsuit. This press
release -- in 91 -- this press release was also
published and remains on the Archdiocese website and
was done to intimidate, bully, harass, shame,
humiliate, and/or embarrass the plaintiffs and were
retaliatory.

92. Plaintiff, S.P. and K.P. registered for
the 2017/2018 school year. 93. The registration
application was rejected by STS by a letter dated
April 7th, 2017, and received by Scott Phillips on
April 11th, 2017, stating in pertinent part, quote,
"Your registration is being returned to you pursuant
to the letter which you received most recently by
certified mail," unquote.

94. The letter in question was sent by the
Archdiocese months after the lawsuit was pending, and
it refers to the mission statement in the STS handbook
and states in pertinent part, "Actions of -- and
events initiated by you over the past several months
have directly interfered with the fulfillment of the

 

 

 

64

mission, not only for St. Theresa's School, but also
for many of its administrative staff, students, and
parents," unquote. 95. No specific actions are
described. 96. The only actions taken by plaintiffs
were to file the instant lawsuit and amendments to
same.

97. These letters by the Archdiocese,
church, and/or STS, after the Court ruled that S.P.
would -- had settled legal rights to play basketball
and among other things after the Court ruled, that the
settled legal right arose under Title IX.

98. Defendant, Archdiocese, church, and/or
STS, by waiting months before sending this April
letter and by inviting K.P. and -- S.P. and K.P. to
return, waived its right to refuse admission to S.P.
and K.P. for the 2017/2018 year. This April letter
from the Archdiocese is another form of expulsion for
filing the instant lawsuit, which violates public
policy despite the fact that there is no mention of
expulsion in the letter.

In count two of the complaint, it is alleged
that the defendants Archdiocese and/or STS, in refusing
to properly address the issues raised by plaintiff and
by expelling S.P. and K.P., are in breach of contract
and/or in violation of the provisions of the STS

 

 

 
 

 

 

 

 

 

 

 

 

Case 2:}8-6+42207+-MCA-LBIABecument93-5—_Filed- o2/24/20—Page35-6f 53 Pagalb:
65
1 handbook and have acted in bad faith. That count asks
2 for specific performance, monetary sanctions, and
-_~ 3 other relief.
NU 4 Paragraph eight of the complaint indicates
5 that the Archdiocese and/or STS improperly expelled
6 S.P. and K.P. in -- (who was not a plaintiff in this
7 action at the time in February 2017), close
8 parentheses, and again, in April 2017, in retaliation
9 for filing the verified complaint and are in breach of
10 contract. Defendant also waived the provision in the
11 STS handbook, and this provision is against public
12 policy. And this count also seeks specific performance
13 and damages.
14 Plaintiffs' application essentially seeks an
15 injunction for specific performance of an agreement to
16 re-enroll the children. Equitable relief in the form
17 of a permanent injunction is an extraordinary remedy.
18 Quote, "Permanent injunction requires proof that the
19 applicant's legal right to such legal right has been
20 established and the injunction is necessary to prevent
21 a continuing irreparable harm," Verna v. Links at
22 Valleybrook Neighborhood Association, 371 NJ Super. 77,
23 89 (App. Div. 2004).
24 "Whether a permanent injunction should be
25 granted is within the sound discretion of the trial
66
1 court," Sheppard v. Township of Frankford, 261 NJ
2 Super. 5, 9 (App. Div. 1992). "Such relief, though,
3 must not be more extensive than is reasonably required
4 to protect the parties' interest in whose favors it is
5 issued," Verna v. Links, 371 NU Super. at 89.
6 An injunction -- the circumstances in which
7 an injunction may be issued is discussed extensively
8 in Van Name v. Federal Deposit Insurance Corporation,
9 130 NJ Eq. 433 (Ch. Div. 1941). Although this case is
10 an old case, it sets out time-honored precepts which
11 have been followed by this Court and other courts of
12 equity. At pages 442 to 443, the Court lays out the
13 following principles.
14 An injunction is not granted as a matter of
15 right, but is -- its granting or refusal rests in the
16 sound discretion of the Court under the circumstances
17 and the facts of the particular case. It is a strong
18 arm of equity. There is no power the exercise of
19 which is more delicate, which requires greater
20 caution, deliberation, and sound discretion, and which
y 21 is more dangerous in a doubtful case than the issuing
_ 22 of an injunction.
23 The remedy of an injunction is an
24 extraordinary one and may not be awarded to any suitor
25 unless and until his right to it is established by

 

 

 
Case 2:3

ODINRN PWN

WOON HU FP WNP

 

 

clear and convincing testimony free of all reasonable
doubts. If the complain -- a complainant's asserted
right is doubtful or disputed, equity will move
cautiously before determining to grant remedy by
injunction.

In determining an application fora
permanent injunctive relief, the Court should be
guided by the following comprehensive list of factors,
and in this case some of these factors but not all of
them applied to this case. Those factors set forth in
the Sheppard case are, one, the character of the
interest to be protected; two, the relative adequacy
of the injunction to the plaintiff as compared to --
with other remedies; the unreasonable delay in
bringing the suit for any unrelated misconduct by
plaintiff by the comparison of the hardship to
plaintiff if release is denied and hardship to
defendant if relief is granted; six, the interests of
others, including the public; and seven, the
practicality of framing in order for judgment,
Sheppard, 261 NJ Super. at 10, reciting the
restatement of 27.

In this case, the plaintiff seeks, in
paragraphs two and eight, specific performan -- a
decree of specific performance of the -- of what they

 

 

 

 

68
perceive to be the right to re-enrollment. In the --
granting specific performance by a decree of
injunction is also addressed in Van Name v. FDIC,
NJ Eq. 433 at page 443. There, the Court says an
injunction to restrain a breach of contract often
operates as and affects all the purposes of a decree
for a specific performance. As a general rule, to
enjoin one from violating a contract is an indirect
method of enforcing its affirmative provisions. The
jurisdiction exercised in the substance is the same,
and the general rules apply in one case as the other.

Courts of equity will not interfere to
decree specific performance except in cases where it
would be strictly equitable to make such a decree.

The power of injunction committed to this Court is a
delicate and a most important power and should always
be exercised with caution, to prevent, not to do
mischief, to protect and sustain, not to render
enjoyment of property, of rights in property which are
uncertain.

Specific performance is a discretionary
remedy resting on equitable principles and requiring
the Court to appraise the respective conduct of
parties, Friendship Manor, Inc. v. Greiman, 244 NJ
Super. 104, 113 (App. Div. 1990), cert. denied 126 NU

130

 

 
e-3Z0f53 PagelD:2008

 

Case 2:18-c¥

OONHUPWNHE

 

321 (1991). Thus, it is explained by the Supreme
Court in Stehr v. Sawyer, 40 NJ 352, 357 (1963), that
the party asking the aid of the Court must stand in
conscientious relation to his adversary. His conduct
in the matter must be fair, just, and equitable, not
sharp or aiming at unfair advantage. The relief itself
must not’ be harsh or oppressive. In short, it must be
clear that the claim is an equitable one.

Here, the Court cannot ignore the conduct of
the defendants. The defendants, as previously stated
by the Court, decided. to make -- take the most
confrontational approach, an approach inconsistent
with the goals and objectives of the -- a faith-based
community. They made the affirmative choice to go to
the press and to make this matter public. They made
the affirmative choice to sue 80 -- more than 80
individuals in a community that has approximately 80
families.

And their actions are harsh and oppressive,
and they are not entitled to specific performance.

And there is no automatic right to specific
performance. The -- a court must make a complete
evaluation of the complaint, of the claims asserted,
the defenses raised, the hardships imposed on the
parties, the fairness and reasonableness of both

 

 

 

WOON HDUAPWNHE

 

70

parties' conduct, and the availability of other
remedies before determining whether to grant such
relief, Marioni v. 94 Broadway, Inc., 374 NJ Super.
588, 598 to 99 (App. Div. 2005), cert. denied 183 NJ
591 (2005). And quoting from that case at that page,
in general, to establish a right to the remedy of
specific performance, a plaintiff must demonstrate
that the contract is valid and enforceable at law and
that an order compelling specific performance will not
be harsh or oppressive.

In Cohen, Hstate of Cohen ex rel. Perelman v.
Booth Computers, 421 NJ Super. 134, 149 to 50, (App.
Div.), cert. denied 208 NJ (2011), the Court stated,
quote, "To establish a right of specific performance,
the party seeking relief must demonstrate that the
contract in question is valid and enforceable and that
the terms of the contract are clear."

Here, there is no binding contract between
the plaintiff and the defendants for the 2017/2018
school year. Thus, because there is no contract,
there is no legal contractual right to specifically
enforce. Plaintiffs do not cite -- plaintiff does not
cite any case which requires defendants to enter into
a new contract for the 2017/2018 school year to educate
S.P. and K.P. Defendants have refused to enroll S.P.

 

 
 

 

 

 

 

OS Or
71
1 and K.P. for the next academic year starting September
2 6. This Court cannot specifically enforce a contract,
3 because there is no contract to enforce. Even if a
4 contract could be found by a review of the 2016/2017
5 student handbook, no enforceable right for re-
6 enrollment could be developed based on that agreement
7 under the facts of this case, and I will explore that
8 next. It should be observed at the outset -- okay,
9 that's fine. That's all I need.
10 -THE CLERK: Okay.
11 THE COURT: It should be observed at the
12 outset that the children were re-enrolled not because
13 of the conduct -- of their conduct, but because of the
14 conduct of their parents. There is no dispute that
15 the children's behavior in any way caused the non-re-
16 enrollment decision. An examination of the contract
17 demonstrates that there are several provisions which
18 give defendants the right not to re-enroll S.P. and
19 K.P.
20 In analyzing this principle, the Court first
21 turns to the fact that there is an acknowledgment and
22 receipt of the parent student handbook by Mr. Phillips.
23 In that acknowledge -- in that acknowledgment, Mr.
24 Phillips acknowledged that the handbook is binding on
25 students and parents during the current academic year.
72
1 Thus, the terms of this contract were binding on him
2 and he agreed that that would be the case. He further
3 signed the statement saying I understand my
4 responsibility to support the school policies it has
5 established.
6 Looking at the contract itself, the contract
7 states -- the handbook states on page 14, "Actions
8 that violate the law, threaten or cause harm to
9 another student or staff, disrupt or impede the
10 welfare and progress of the school community, or bring
11 discredit to the school will not be tolerated."
12 Clearly, there was an agreement. Although
13 it applied students, it certainly is a fair implication
14 applied to parents that they would not disrupt or
15 impede the welfare and progress of the school
16 community and the publicity, which was started with
17 Mr. Kernan, and which no one has -- no one in this
18 case has testified in any way that the defendants did
19 anything to encourage this publicity. Deacon Joe
20 specifically testified they didn't, and the -- but
21 those wheels were set in motion by the plaintiffs, and
22 the plaintiffs also chose to appear publicly in
23 various media outlets, making their children available
24 for such interviews. And thus, at least in the minds
25 of the school community -- and it's in letters, it's

 

 

 
 

o~——

 

in the petition which the plaintiff put in evidence,
and in other documents, that this generated a concern
on the parents' behalf that it was interfering with
the school's mission and it was disrupting the school.

The further disruption of -- which caused
further controversy is suing 80 individuals in the
school community also. While it's -- certainly, an

individual has the right to sue, lawsuits can have
consequences, and there is no case law that says that
I -- that this Court knows of that seeking damages
from 80 individuals in the school community would not
-- could not result in some kind of reaction to that
if it creates an uproar in that community.

The handbook goes on to say on page 14, "If
a student's behavior is generally disruptive or -- and
uncooperative, it will be necessary to ask the parents
to choose another school for the child. We cannot
sacrifice the education of the whole class because of
the disruptive behavior of one student. And the same
would apply as to the disruptive behavior of parents.

Now, in this case there is a continuum of
conduct with meetings with various school individuals,
Sister Helene, Deacon Joe and others where they were
shaken by the aggressive conduct of the plaintiffs.
So there were actions far beyond just the publicity

 

 

WMA TINRMN LP WNH

 

74

that caused this. And one only need to look at the
letters written by Ms. Mullen which threatened time
and time again that if she didn't get her way, that
there would be consequences. And those -- the tone of
those letters, as well as the tone of Mr. Phillips'
meeting with Sister Helene when he was very
confrontational with her, was to control the
situation.

One has to wonder why it was so important
for an eighth grader to be valedictorian of the class
that you would upset several people in the school
community over this issue. And while it was all
framed in terms of giving closure to B.P. that's
disingenuous. It's just plainly disingenuous, all of
which has to weigh in the decision.

And what's most important of all is that, if
you turn to the statements of Cardinal Tobin, what he
was ultimately concerned about -- and he was the
ultimate decision-maker -- he was concerned about the
peace and tranquility of the community being upset,
and he had to make a difficult decision, one family
which was disrupting the community versus the welfare
of the entire community. And this Court is not --
even on a secular basis, that is a matter within the
discretion of the school.

 

 

 
 

Case 2:4

WODMD~IHKRMNAPWHD

 

There are other provisions in the handbook
that likewise apply. The handbook goes on, on page 14,
to say, "It is expected that the judgment of school
authorities concerning the discipline of the students
will be respected and supported by parents and
guardians." The decisions of this school were not
respected by parents and guardians. In fact, rather,
they were met with letters threatening consequences if
the decisions weren't changed. It wasn't enough to
discuss them, and there were many times when a
discussion led to a change, but if the discussion
turned out the way that these plaint -- that Mr.
Phillips or Ms. Mullen didn't like, then the
individuals who made those decisions were threatened.

The handbook goes on to say, quote, on page
14 -- I'm quoting this -- "If conflict arises, parents
and guardians are expected to discuss the problem
privately, and those concerned, and not in front of
students or other parents or guardians." Here, it was
more than just private. There was an airing out of
this matter in the press and making very public, which
was contrary to the faith-based purpose of this school
educating Catholic youth.

Turning to page 16 of the handbook, with
reference to expulsion, the handbook says, "Expulsion

 

 

WoOTIHUPWHD'E

 

76

is a permanent removal of the student from school.
However, if in the sole determination of the school a
student's conduct or activity reflects such grave
discredit on the school or otherwise presents a
definite impediment to the welfare and progress of the
school community, the student may be expelled without
the school's having taken prior disciplinary measures."

In this case, while the actions weren't by
the student, those concepts apply equally to the
parents, and these parents -- these issues were so
grave in the judgment of the school, in the judgment
of Reverend Monsignor Nydegger, Dr. Dames, Sister
Helene, Deacon Joe, and ultimately the Cardinal, that
they had to take steps. And, as I indicated earlier,
there was an appellate mechanism in the handbook. So
from a procedural basis, the plaintiffs waived that
process and did not exhaust the remedies.

Because in that paragraph, it says, quote,
"A written request must be made to the principal within
five business days from the date of official
communication by the school administrators of the
disciplinary decision. Failure to request a hearing
within these five business days forfeits the right to
a hearing." So, and that is in the expulsion
paragraph. So they forfeited their right to a hearing

 

 

 
O

AL J

Case 2:48

WOTIHUMPWNHP

WOANIHDO PWN

Zee

 

 

ATA, Ad
LOY WIS be

IAL DP poo nint OO _ EF Cc
LV Lf CYS 1

under the terms of the contract which the plaintiffs
want to enforce. So even if that is a contract, they
don't have any contractual rights. And even if they
do have the rights, they have violated numerous
portions of the contract.

The contract also indicates at the very
beginning in the purpose and use of this handbook,
states specifically, "The principal has discretion to
take actions other than those specified in the
handbook." So the principal would have the power to
recommend expulsion based on the conduct of the
parents because this -- the handbook itself is --
provides him with such discretion. So when viewed
from a contractual perspective, just looking at the
very terms of the contract itself, there is a
contractual basis for the non-re-enrollment, if one
was required.

The plaintiff has taken the position that
there was a pretext, there was a smokescreen, that the
~- this decision was made because of basketball,
because of bullying and harassment and intimidation of
the plaintiffs and the children and Ms. Mullen, and
this Court is persuaded, and I can't emphasize this
enough, that the decision to not re-enroll the
children has nothing at all to do with basketball. It

12

 

 

 

 

78

is plainly not related. And I'll give that reason in
a moment.

But in order to get to that decision, I need
to break down the events in this case into various
phases, because I think by looking at the phases one by
one it allows better analysis of the circumstances.
The first phase is the phase prior to any controversy
regarding basketball, and in that phase there were
issues about the alleged inappropriate sexual behavior
which was addressed, the substitute teacher that was
addressed, the issue with a gun which was addressed,
and the valedictorian issue, which was addressed but
not to the satisfaction of the plaintiffs.

But everything doesn't have to be to the
plaintiffs' satisfaction. Somehow there's a
suggestion if it's not the plaintiffs' way, it's not
the right way. And that's not the way any institution
has to operate. The second phase is the basketball
phase. The -- in the basketball phase the action was
taken by Mr. Donovan as commissioner, and there is no
doubt that there was a certification filed, which was
wrong. It was false. But that did not have a bearing
on this hearing. I don't -- and there should not be
confusion between the two.

I don't know why Mr. Donovan gave false

 

 
 

 

 

 

 

Case 2:}8-6+r-+220- HCA PMY Becument$e-+—Filed 02/21/20 Pace 42 of 53 Pacalp:
79
1 testimony. That's not an issue in this case. He did
2 give false testimony, and this Court took action
3 because of it and change -- as the Court originally
4 would not allow S.P. to play basketball, when it got
5 the correct information, this Court allowed her to
6 play basketball. So that problem was remedied. But
7 then in that time, this Court -- Mr. Phillips made the
8 decision that he had an interesting human interest
9 story and he wanted his side to get out publicly. To
10 this -- at this time, I still don't understand why he
11 had to get it out publicly. He didn't even tell the
12 Court why it had to be gotten out publicly in a news
13 story.
14 This Court can certainly say that its
15 decision would not be affected by the press, because
16 this Court only makes decisions based what -- on
17 what's presented to it in this courtroom. And when it
18 was told -- when this Court learned in this courtroom
19 that there were other girls playing on boys' teams,
20 this Court didn't need to know anymore and was able to
21 make its own independent decision with the facts. And
22 that's how this Court's supposed to decide cases, on
23 the facts that occur in this courtroom.
24 So the Court has not had it explained to it
25 why this had to be aired out publicly. And given the
80
1 nature of the various letters that were written by Ms.
2 Mullen threatening the school, it at least seems that
3 the argument that the public attention was done for
4 leverage, because there has been no other applic --
5 explanation. But if you link those letters or the
6 publicity, it leads to an inescapable conclusion.
7 The next phase was the expulsion and
8 reinstatement. The expulsion letter came out on
9 February 1. The Appellate Division ordered the re-
10 enrollment of the children, I think it was on February
11 2. It may have been the first. A press release was
12 issued by the Archdiocese on that day, saying that
13 they had the right to expel under the terms of the
14 handbook for bringing litigation. Ultimately, that
15 issue was sent back to this Court.
16 But what is significant is even while the
17 basketball issue was pending before this Court,
18 regardless of how it was decided, Cardinal Tobin
19 ordered the children be re-enrolled in the school. So
20 it had nothing to do with basketball, because if
21 Cardinal Tobin was concerned that the pending motion
22 about basketball was going to be decided, he wouldn't
23 have re-enrolled the children. So it totally escapes
24 the Court and defies the Court's imagination how, in
25 the slightest way, the decisions that were made by

 

 

 
NS

OOMOATIHOP WHR

 

 

Cardinal Tobin could have been related to the
basketball. In fact, he did the opposite. When he
found out that there were girls playing on a boys'
team, he said, "I don't want the league games
forfeited." So that argument is just not supported by
the record. .
So then, when the children returned to
school -- and this is probably the most significant
phase to me -- there was an immediate uproar at the
school. There were Facebook posts, there was the
online petition. There was a fair amount of discord
and upset in the school community because of all of
what individuals in the school viewed as negative
publicity.

This Court would be the first to acknowledge
that not everyone joined in the sentiments of those
individuals who felt that the Phillips family went too
far. There were families who supported the family,
and there was a witness before this Court, although I
didn't accept his testimony, was clearly supportive of
the family. And I accept the fact that there were
families that supported the Phillips family. Ms.
Mullen testified about those families, and that does
strike the Court as being believable.

But the one inescapable conclusion for the

 

 

 

 

82

Court is that this was a very polarizing event. And
the polarizing event became worse when 80 individuals
in the school community were sued. But that didn't
happen -- the context in which that happened is very
important. When the children returned to school, the
Court, two days after Cardinal Tobin made the decision
on the 15th to avoid this Court making any decision on

the -- on whether the expulsion could stand or not, he
said -- essentially said to this Court, "You don't
have to bother. I'm going to let them stay this
year." This Court then, on the 17th, two days later,

made the decision to let S.P. play basketball on the
boys' team.

Dr. Dames -- and this is the most significant
event to me, most significant of all -- Dr. Dames
scheduled a series of listening sessions with STS
parents on February 22. Those listening sessions were
scheduled for five days after this Court made its
decision on the basketball. Now let's look at what
Dr. Dames wanted to do with those listening sessions.
Did she want to kick the Phillips family out? No.

She wanted to do the opposite. She wanted everyone in
the community to stop attacking each other. She
specifically told -- five days after the basketball
decision, she told parents, "Don't post on the online

 

 
 

 

 

 

 

Case 2:48-6+-4+2207-MCALDM—BDecument93-5—Filad 0221/90 Page 44 of 53 PagelD- 2
83
1 petition." Teachers were forbidden from posting on it.
2 She told parents, "Don't make the Facebook posts."
3 So the idea that this had anything to do with
4 basketball is derailed by the very conduct that was
5 taken. At those meetings, and Ms. Mullen attended the
6 first meeting, Dr. Dames said, let's move on, let's
7 move back to peace and harmony and tranquility. Let's
8 make this the same faith-based community that's made
9 this a wonderful place for all the children. Let's
10 make it, continue -- these are my words, not hers.
11 But let's continue to make it this wonderful community
12 that the children can enjoy and thrive in and get the
13 benefit of the faith-based mission that we have.
14 So what happens the next day? What happens
15 the very next day? The very next day, Ms. Mullen
16 hand-delivers to the Cardinal a letter saying, if you
17 don't meet with me in six days, I'm going to sue the --
18 I'm going to sue everybody. So you've got six days,
19 Cardinal. Now, you know, not taking into consideration
20 how busy his schedule is and the responsibilities that
21 he has for somewhere in the neighborhood of 1.3 to 1.6
22 million Catholic lives. To demand that the Cardinal
23 meet with her in six days or it -- or a lawsuit would
24 be filed is relevant to the Court in the sense that it
25 is a reflection of an overly aggressive approach where
84
1 a family has a range of alternatives to solve a
2 problem and they choose, of all the range of
3 alternatives, the most controversial, the most
4 incendiary alternative.
5 Now, I'm mindful of the fact that the
6 Cardinal did not get that letter, did not see that
7 letter. But it bespeaks an intent and a purpose by
8 the -- by Mr. Phillips and Ms. Mullen. And this case
9 is all about stopping that intent and purpose. Then,
10 six days later, the lawsuit was filed, on March 1, as
11 promised. 80 -- more than 80 individuals in the
12 community were sued in this very small community,
13 creating a further uproar.
14 At that point, Reverend Monsignor Nydegger,
15 who doesn't function in this area, he doesn't oversee
16 the schools, he's got a lot more responsibility,
17 starts paying attention to this and comes to the
18 conclusion that this is a threat to the mission of the
19 community, and that's one of his central purposes as
20 vicar general and -- and I might get this wrong
21 because I'm doing it from memory -- keeper of the
22 curiae. But he's got this religious mission that he's
23 trying to make certain will be honored by the
24 community. And for that reason, for those faith-based
25 reasons he testified about why he got involved. Dr.

 

 

 
 

 

 

 

 

Case 2:¢8-6+-4+2207MCA+LDY Becument 93-5 Filed O2/21 20 Paged45-9f53 PagelD: 2016
85

1 Dames was likewise motivated by that, and certainly

2 the Cardinal's testimony cannot be refuted, that that

3 is -- that he felt he had to react.

4 But the point is that if they wanted to do

5 it for these reasons, the Cardinal wouldn't have

6 reinstated and Dr. Dames wouldn't hold the meeting to

7 calm everyone down to get to the sense of community.

8 But essentially, what the Phillips family did by

9 writing a letter the next day and suing a few days
10 letter is saying, "We're not interested in calming
11 things down. We're going to keep the controversy
12 going." So, and I think the tone is what's important
13 to look at. Not the substance, the tone.

14 Now, there has been discussions during this
15 case that the plaintiff has taken the position that
16 the expulsion letter, which was written by -- or the
17 non-re-enrollment letter, which was written by Dr.
18 Dames, is not proper because the Archdiocese does not
19 have standing . The testimony of Monsignor Nydegger,
20 of Dr. Dames about ACES, about the nature of the
21 agreement between the Archdiocese and how they oversee
22 the community of -- does this individual need some
23 water? Ask him if he needs some water.
24 UNIDENTIFIED SPEAKER: Oh. Oh, no. Thank
25 you, Sir. Sorry, Your Honor.

86

1 THE COURT: you want to get him some water?

2 Somebody get him some water. You --

3 Anyway, so the ACES agreement gives

4 authority to the Archdiocese, the courts consider.

5 But even if ACES doesn't, there's a superintendent of

6 schools, there's a structure, it's a de facto

7 structure. To say that that's not the structure is to

8 defy reality.

9 But in an abundance of caution, this Court
10 had that letter written by the -- asked that a letter
11 be written by the school to verify that this had the
12 school's endorsement, and such a letter was written.
13 I've gotten and I received an objection to allow that
14 change many times in this case, and I indulged the
15 plaintiffs on a number of issues so that I could get
16 to the substance of this case and I'd get to the
17 merits.

18 Certainly, I overlooked the -- on a few

19 occasions their non-cooperation in depositions. I

20 allowed the initial order to show cause to be amended
21 without the necessity of further papers, and did other
22 things to accommodate the plaintiffs. And so I've

23 been criticized for giving the same consideration to
24 the defendants, but I always tried as best I could to
25 be fair to everybody, and I've said that several times.

 

 

 
Case 2:4

WOONTHAU PWN PRP

WOTNU PWD

 

 

MR. WESTRICK: Judge, would it be possible to
take five minutes before we continue?

THE COURT: Yeah, we can. I'm not that far
from being finished --

MR. WESTRICK: Okay.

THE COURT: -- but we can take five minutes.

MR. WESTRICK: Thank you very much.

THE COURT: That's fine. Okay, I'll be back
in five minutes and I'll --

MR. WESTRICK: Thank you, Judge.

THE COURT: -- I'll wrap up then.

(Of£ the record from 4:32 p.m. to 4:43 p.m.)

COURT OFFICER: Okay, everyone can be seated.

THE COURT: So we're back on the record in
Phillips v. Archdiocese of Newark, C-248-16. And I'll
hopefully now finish my opinion. And I only have a
court reporter until six o'clock, so I need to try to
get this done. So I think that the principal last
remaining issue is the issue of due process.

In Hernandez v. Don Bosco Preparatory School,
322 NJ Super. 1 (App. Div. 1999), plaintiff was a
student at Don Bosco Preparatory High School, a private
Catholic boys' school in Ramsey. The student was
expelled for alleged misconduct which violated the --
the student was expelled for alleged misconduct which

17

 

 

 

 

88

violated the student-parent handbook while the
plaintiff was on disciplinary probation. The
misconduct included vandalism of a teacher's home,
slashing of a teacher's tires, making prank calls toa
teacher, allegedly selling illegal steroids, and
allegedly urinating in a student's locker.

The plaintiff, who was the student, and his
parents met with the Don Bosco administration to
discuss these incidents. Thereafter, the Don Bosco
disciplinary committee convened to review the matter
and agreed that the student should be dismissed after
seeking an appeal. The Don Bosco representatives met
again and plaintiff was asked to withdraw, and a letter
was written to that effect.

In Don Bosco, the Court established a two-
prong fundamental fairness test which private high
schools must follow when expelling students for
misconduct. One, the private high school must adhere
to its own established procedures for dismissal, and
two, in executing the dismissal, the school must follow
a procedure that is fundamentally fair, Don Bosco, 322
NJ at 31 to 21.

In Don Bosco, the procedure that was followed
was a series of various meetings with the student and
the administration, and then a committee meeting of

 

 
Case 2:1

WODMDIKHRHO PWNPH

WONT HU PWD

QAO ZAAC A | IMAL Ty
ZaouT Crccy CW

18

 

 

oO
oO

vas
Lo7

Shand.
vx

ivi

various representatives of the school and then with the
appeal, a further meeting of that committee. There was
not a trial-type hearing where witnesses testified, and
that kind of hearing, which is akin to the kind of
process in this case, was found to be proper and to be
a proper hearing, and it was also found to be
fundamentally fair, as I indicated earlier.

The parents aren't entitled to a hearing
under the student handbook. There is nothing in the
handbook that entitles the parents to a hearing for
their conduct. And certainly, there are cases, both in
the ecclesiastical decisions, and I'll deal with a
secular decision in a moment, which -- fourth court,
fourth state -- which says that the parents -- the
expulsion based on parent conduct is not reviewable,
and doesn't require -- essentially, require due
process.

But even assuming that due process was
required, there was certainly a fair hearing of the
Phillips family grievances. I've gone through all
those various meetings with Deacon Joe, Sister Helene,
Dr. Dames, Sister Butler. They were able to talk to
people at all levels. The -- there was a further
meeting, and I realize others attended the meeting, but
there was a meeting that Ms. Mullen attended where Dr.

 

 

 

 

90

Dames asked everyone to restore the community to peace
and tranquility, and in effect that request was
ignored.

And I think it's important, and probably the
most important part of this, what Dr. Dames said is
that the subsequent filing of the litigation showed
that with respect to the continuum of conduct that the
Court has addressed in its opinion, that it wasn't
going to change. And since it wasn't going to change,
the decision had to be made for the benefit of the
entire community. And this decision had nothing to do
with the children. It was all because of the parents.

So, essentially, Dr. Dames' efforts to
restore peace and tranquility in the community fell on
deaf ears. You know, Dr. Dames was concerned that the
spiritual aspects of the community were being
destroyed. And she wanted everyone, not just the
plaint -- Mr. Phillips and Ms. Mullen, but everyone in
the community, to stop.

And in terms of fundamental fairness,
everything has been heard. But assuming that for the
sake of argument due process was not totally followed,
there was an appellate mechanism in the handbook, and
that remedy was not exhausted prior to coming to this
Court, so that any procedural right which the plaintiff

 

 
 

 

may have had was waived. They had five days to do it,
they decided instead to come here.

In -- now, in the Don Bosco case, starting on
page 14, the Court said Don Bosco was clearly acting as
a private organization, not as a state agency. On page
18, it went on to state a private primary or secondary
school is generally considered a private association
rather than the function of the state. The procedural
rights inherent in membership with private association
and the termination of membership are substantially
less than those of a public school or public university
student. Membership in private organization attaches
somewhat different rights than, quote, "membership, "
unquote, in a private university.

The quote went on to say that membership ina
private organization receives the least procedural
protection in our judiciary. Under all of these
circumstances, the Court finds that the manner in which
the Phillips grievances were addressed time and again
are fundament -- were fundamentally fair, and there was
an effort always to ameliorate their concerns, even up
to February 22nd, which was rejected -- which effort
was rejected the very next day. And even though it may
have been in a meeting with others, it was rejected.

In Allen versus Casper, 87 Ohio App.3d 338,

 

 

WOANKHUPWNHEP

 

92

62 NE 367, Appellate District of Ohio (1993), an
appeals court in Ohio affirmed the grant of summary
judgment dismissing a parent's action against a private
elementary school and officials because the school
officials did not violate the parent's contractual
rights and acted within its discretion when they
expelled a child midyear -- oh, actually, children
midyear based on the parent's failure to comply with
the terms of the handbook.

In Allen, the plaintiff's daughter complained
of classmate's inappropriate behavior and conduct. The
alleged improper behavior involved male classmate
inappropriately touching plaintiff's daughter anda
student with dental malformation inadvertently spraying
saliva on plaintiff's daughter. Plaintiff's mother,
after contacting school administrators, was
dissatisfied with the private school's internal
handling of these incidents. Plaintiff became angry
and called school administrators, quote, "un-Christian,
and accused them of working with the devil," unquote.
And that's -- during a meeting with the school
administrator, the pastor and the plaintiff, the mother
conceded that she insulted the administrator. Asa
result of the foregoing, the school administrator
determined that the parties could no longer develop a

 

 

 
i

or,

Case 2:

OO INR PWNP

WU WDWIAHAUNPWNHE

 

 

working relationship with plaintiff's family, and
plaintiff was asked to remove the children from school.

In affirming the trial court's grant of
summary judgment, the Appellate Court ruled that the
relationship between the plaintiff and the defendant
private Catholic school and its administrators was a
contractual relationship pursuant to the school's
handbook and policies, and that those express terms may
govern the circumstances under which a student may be
expelled. The Court opined, quote, "because contracts
for private education have unique qualities, they are
to be construed in a manner which leaves school board
broad discretion to meet its educational and doctrinal
responsibilities. Absent a clear abuse of discretion
by the school and the enforcement of its policies and
regulations, courts will not interfere with these
matters."

And the Allen case bears substantial
similarity to this case. It would bear noting in this
case that when Reverend Monsignor Nydegger was about to
make his recommendation to the Cardinal, he spoke to
Deacon Joe, he spoke to Reverend Joe, he spoke to Dr.
Dames, and by speaking to all of these people, he was
convinced that the school's ecclesiastical mission had
been upset and that it had to be remedied. And

 

 

94

ultimately, when he and Dr. Dames went to the Cardinal,
each and every event doesn't need to be known to the
Cardinal.

What was known to the Cardinal was that he
extended his, as he put it, his mercy to this
situation. And as he said, he was astonished that it
resulted in the reaction of the plaintiffs. That's
what he really needed to know. And that reaction to
the Cardinal was within a period of two weeks from the
time he did it. There was no effort to be conciliatory
in that time period, there was only an effort to be

incendiary. There was an effort -- there was a letter
written on the -- the decision was made on the 23rd.
A week later, on the -- I mean on the i5th.

A week later, on February 22nd, Dr. Dames had her
meeting, and then one day later, eight days from the
time the Cardinal extended his mercy, rather than
trying to find a way to be conciliatory, a threat of a
lawsuit was made, and -- even though he didn't know a
letter was written to him threatening that lawsuit, and
it was ultimately filed.

And it's really -- and in terms of his --
this is -- he didn't know about that letter. So -- but
what he did know is he did know about the lawsuit being
filed two weeks after his decision was made, and he was

 

 

 

 
Case 2:4

WODMAIHDRDUP WHE

Om TAU PWN PR

 

 

truly disturbed that the peace and tranquility of the
community was being upset so -- and these are my words,
not his, but -- so soon after he made his decision.

And the position that he would need to know more under
these circumstances, when this circumstance was created
by Mr. Phillips and Ms. Mullen, rings hollow.

An issue was raised with respect to a waiver
of the right to not -- of -- by the plaintiffs not to
re-enroll the children. And factually, that waiver
argument has no merit. The application for re-
enrollment was sent out in January. The application --
after the application was sent out, Cardinal Tobin
allowed the children to be re-enrolled.

But what also happened after that application
was sent out is that there were actions taken by the
publicizing of this case, at least according to what
the state of mind is of the Archdiocese
representatives, and there were actions taken with the
lawsuit, but -- and other action, and that the upset of
the community was intensified long after the
application was sent to the plaintiffs. So the facts
had changed since the offer was extended. And when the
re-enrollment application came to the attention of the
defendants' representatives under the circumstances
that existed then, they declined to accept that

 

 

 

96

application. There -- so there was no waiver by
sending out the application, because it was sent out
before all these activities.

Now, there are some other equitable
considerations which the Court would like to touch on
briefly. First of all, even if there was a legal right
to success on the merits, which, by the way, as I said
earlier, would have to be established both under the
law of specific performance as well as under the law of
injunctive relief by clear and convincing evidence, and
the -- that the existence of a contractual right can't
be sustained by a preponderance of the evidence, no
less the clear and convincing evidence standard. But
there are also other bases on which an injunction would
not be appropriate.

It is axiomatic -- quote, "It is axiomatic
that injunctive relief should not be entered except
when necessary to prevent substantial, immediate, and
irreparable harm," unquote, Garden State Equality v.
Dow, 433 NJ Super. 347, 351 (Law Division 2013), aff'd
216 NJ 214 (2013). It is -- in the Don Bosco case, the
Court indicated that a student removed from a private
high school had immediate access to public schools for |
education, thereby in effect mitigating any irreparable
harm, 322 NJ Super. at. 614. The Court would note that

 

 

 
oo™
j ’

 

 

 

 

 

 

Case 2: fé-ev=t2207-MEA-EBYYBocument 93-5 Fred 02/24726- Page St of 53 PagetB:-29 22
97
1 beyond just having the availability of public
2 education, to the extent that religion is important,
3 CCD and other religious outlets are available, so there
4 are ways to avoid any irreparable harm in this case.
5 In terms of balancing the equities in this
6 case, because that's one of the things the Court should
7 also look at, the comparison of the hardship to
8 plaintiff if relief is denied and hardship to the
9 defendant if relief is granted, the Court is mindful of
10 the fact that St. Theresa's is the only school the
11 children have known. The Court is troubled that it is
12 put in the position where the children, according to
13 Mr. Phillips -- and I accept this part of his testimony
14 -- would be heartbroken that they could not participate
15 in the only school community that they've ever known.
16 But I have to weigh against that the
17 disruption and the fracture of the community. And when
18 I look at this from just a practical perspective, in
19 essence, the administration was on edge because of all
20 of these events. The students were on edge. The
21 parents were on edge. If I allow the children to go
22 back, it is only going to continue to upset the peace
23 and harmony in this community.
24 And I also bear in mind that if the children
25 prefer not to go to public school, and I recognize this
98
1 is the last year of S.P.'s education at the school and
2 she's got her dance and her trip to Hershey Park and
3 all these events that she's been so looking forward to
4 for a period of time, that she may go to a different
5 Catholic school if she could, which would offer the
6 same kind of activities. And, you know, she, from
7 everything that I've been told during this case, she
8 has adjusted to what's happened in this case, and I
9 would hope she would be able to adjust elsewhere, as
10 would K.P. So that's an issue to me.
11 One of the other issues I have to look at is
12 whether an injunction would be adequate. And in terms
13 of the adequacy of the injunction, the Court is
14 concerned about what's called the continuing
15 superintendents doctrine. It's a doctrine that applies
16 in specific performance cases, and essentially what
17 that doctrine states is specific performance of a
18 contract will not be awarded, quote, "where the
19 execution of its decree for specific performance would
20 entail continuing and constant superintendence over a
21 considerable period of time," period, unquote,
22 Fleischer v. James Drug Stores, 1 NJ 139, 149 (1948).
23 How that's relevant in this case is the
24 following. I have served on the bench for a
25 considerable period of time. This is the single most

 

 

 
C)

Case 2:

ODMAIHNVU PWN FP

WODANTAUPWDHYH

i _—) “3

 

fA > Z DQ Lec ODIO AIO DD 5. FAD
“WIOACLLIVY LAOUCUTTTICTIL Ford PWC Vere licy Taye ve UT vo Pay

contentious case in which I have ever been involved. I
have had more applications in this case then any other
case I've been involved. And before here, I sat in the
Family Division, which is known for contentious
litigation, because it has such a profound effect on
people's lives. But this too has a profound effect on
children's lives, and it's something that I've always
taken very seriously about this case.

Before the trial in this case, there were
five applications for a stay of the Appellate Division.
Or there were three that were actually made, five that
were requested. There have been other applications of
the Appellate Division in this case. I've had numerous
applications. I have taken phone call after phone call
after phone call in this case, during vacations of both
counsel, and there always seems to be a sense of
urgency about this case. There is nothing that leads
this Court to believe that that, for lack of a better
word, hysteria is going to end once -- if I sent the
children back. And I cannot -- this Court cannot be in
the position where it has to continually supervise what
goes on.

The brief filed by the plaintiff -- I
unfortunately brought all my papers back in chambers --
you know, characterized the defendants' conduct as

 

 

 

 

100

deplorable. You know, I believe the word "shameful"
was used. There were a number of incendiary words
used. I don't have any confidence that if I sent the
children back that the contentious litigation would

end. So -- and it would be very difficult, and this
‘also is in accordance with what's -- one of the things
I have to decide -- would be very difficult for this

Court to fashion an order that would prevent it.

So, for all of the reasons that I've just
gone through, I am going to deny the application for
re-enrollment. To -- stop. Let me rephrase that. I
am going to deny the application to restrain the re-
enrollment decision, and I'm going to allow the non-re-
enrollments decision to stand. So I will enter an
order to that effect. My law clerk is out today but
I'll get that order out quickly. I'11 have to get
somebody to help me with it tomorrow. Okay. With
that, the record's -- anything else, counsel?

MR. WESTRICK: No, Your Honor.

THE COURT: Okay. With that, the record's
now closed.

MR. WESTRICK: Thank you.

MS. McCREA: Thank you.

(Trial concluded at 5:12 p.m.)

 

 

 
Case 2:

OANA UPWNHEH

WOMDANKHUPWNHE

 

 

CERTIFICATION

I, TERRY L. DeMARCO, the assigned transcriber, do
hereby certify the foregoing transcript of proceedings
from pages 1 through 56, line 19, on CourtSmart, Index
No. from 1:51:18 to 3:30:07, is prepared to the best
of my ability and in full compliance with the current
Transcript Format for Judicial Proceedings and is a
true and accurate compressed transcript of the
proceedings, as recorded.

 

 

 

 

 

/s/ Terry L. DeMarco AD/T 566
Terry L. DeMarco AOC Number
KLU Transcription Service 08/30/17
Agency Name Date
102
CERTIFICATION

I, HOLLY TISSEYRE, the assigned transcriber, do
hereby certify the foregoing transcript of proceedings
on CourtSmart, Index Nos. from 3:30:07 to 5:12:34, is
prepared to the best of my ability and in full
compliance with the current Transcript Format for
Judicial Proceedings and is a true and accurate
compressed transcript of the proceedings, as recorded.

 

 

/s/_ Holly Tisseyre AD/T 682
Holly Tisseyre AOC Number
KLJ Transcription Service 8/30/17
Agency Name Date

 

 

 
